 

Exhibit 10.1

LEASE

BY AND BETWEEN

BROOKWOOD CHERRY HILL I, LLC, a Delaware limited liability company, and

BROOKWOOD CHERRY HILL II, LLC, a Delaware limited liability company,

(as tenants in common, “Landlord”)

and

ABIOMED, INC.,

a Delaware corporation

(“Tenant”)

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE  OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

TERMS

 

1

 

 

 

 

2.

THE PREMISES

 

3

 

 

 

 

3.

TERM

 

3

 

 

 

 

4.

CONDITION OF THE PREMISES

 

4

 

 

 

 

5.

MONTHLY RENT

 

4

 

 

 

 

6.

TAXES

 

5

 

 

 

 

7.

OPERATING EXPENSES

 

5

 

 

 

 

8.

RECONCILIATION; AUDIT RIGHT

 

6

 

 

 

 

9.

INSURANCE

 

7

 

 

 

 

10.

WAIVER OF SUBROGATION

 

8

 

 

 

 

11.

SECURITY DEPOSIT

 

8

 

 

 

 

12.

USE

 

9

 

 

 

 

13.

MAINTENANCE; SERVICES

 

9

 

 

 

 

14.

SUBLEASE;  ASSIGNMENT

 

10

 

 

 

 

15.

INDEMNITY; NON-LIABILITY OF LANDLORD

 

11

 

 

 

 

16.

UTILITIES

 

12

 

 

 

 

17.

HOLDING OVER

 

13

 

 

 

 

18.

NO RENT DEDUCTION OR SET OFF

 

13

 

 

 

 

19.

CASUALTY

 

13

 

 

 

 

20.

SUBORDINATION; ESTOPPEL LETTERS

 

14

 

 

 

 

21.

ALTERATIONS; RESTORATION

 

14

 

 

 

 

22.

DEFAULT; REMEDIES

 

15

 

 

 

 

23.

NOTICES

 

17

 

 

 

 

24.

EMINENT DOMAIN

 

18

 

 

 

 

25.

QUIET ENJOYMENT

 

18

 

 

 

 

26.

RULES AND REGULATIONS

 

18

- i -

--------------------------------------------------------------------------------

 

 

 

 

Page

 

 

 

 

27.

ENVIRONMENTAL

 

18

 

 

 

 

28.

FINANCIAL STATEMENTS

 

20

 

 

 

 

29.

BROKERS

 

20

 

 

 

 

30.

MISCELLANEOUS

 

20

 

 

 

 

31.

PARKING

 

21

 

 

 

 

32.

SIGNAGE

 

22

 

 

 

 

33.

DELETED

 

22

 

 

 

 

34.

CERTAIN RIGHTS RESERVED TO LANDLORD

 

22

 

 

 

 

35.

LEASE COMMENCEMENT/ACCEPTANCE OF PREMISES

 

22

 

 

 

 

36.

WAIVER OF RIGHT TO JURY TRIAL

 

22

 

 

 

 

37.

RECORDING

 

23

 

 

 

 

- ii -

--------------------------------------------------------------------------------

 

1.    TERMS. Each reference in this Lease to any of the following subjects shall
be construed to incorporate the data stated for that subject in this Section 1.

 

Date of this Lease:

February 2, 2017

 

 

Name of Tenant:

ABIOMED, Inc.,

a Delaware corporation

 

 

Notice Address of Tenant:

 

(a)  Prior to possession:

22 Cherry Hill Drive

Danvers, MA 01923

Attn: General Counsel

 

 

(b)  Following possession:

At the Premises

 

 

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention: John M. Creedon, Esq.

 

 

Name of Landlord:

Brookwood Cherry Hill I, LLC, a Delaware limited liability company, and

Brookwood Cherry Hill II, LLC, a Delaware limited liability company, as tenants
in common

 

 

Notice Address of Landlord:

Brookwood Cherry Hill I, LLC and

Brookwood Cherry Hill II, LLC

138 Conant Street

Beverly, Massachusetts 01915

Attn: Kurt Zernich, Director of Asset Management

 

 

Landlord's Remittance Address:

Brookwood Cherry Hill I, LLC and

Brookwood Cherry Hill II, LLC

138 Conant Street

Beverly  MA 01915

Attention: Accounts Receivable

 

 

Building:

The building located at 24-42 Cherry Hill Drive, Danvers, Massachusetts 01923.

 

 

Property:

The Building and the real property on which the Building is located and any
other buildings and improvements located thereon.

 

 

Premises:

Approximately 12,258 rentable square feet of space at 28 Cherry  Hill Drive (the
“28 Cherry Hill Premises”) and 9,345 rentable square feet of space at 24 Cherry
Hill Drive (the “24 Cherry  Hill Premises”), for a total 21,603 rentable square
feet of space in the Building, as shown by the floor plan attached hereto as
Exhibit A.

 

 

Permitted Use:

General office and warehouse use, and no other use or purpose.

 

--------------------------------------------------------------------------------

 

 

 

Term:

The period of time beginning on the Commencement Date and ending at 11:59 P.M.
on the Expiration Date.

 

 

Commencement Date:

February 2, 2017; provided, however, the Term with respect to the 24 Cherry Hill
Premises shall not commence until May 1, 2017 (the “24 Cherry Hill
Commencement  Date”).

 

 

Expiration Date:

That certain date which is the last day of the sixty-sixth (66th) complete
calendar month following the Commencement  Date, unless

sooner terminated or extended in accordance with the provisions of this Lease.

 

 

Tenant's Percentage:

21.47%, being the ratio of rentable square footage of the Premises to the
total  rentable square footage of the Building as determined by Landlord,
provided, however, that until the 24 Cherry Hill Commencement Date shall have
occurred,  Tenant's  Percentage shall  be 12.18%.

Landlord represents and warrants that the Building contains approximately
100,619

rentable square feet.

 

 

Security Deposit:

$39,727.53.

 

 

Exhibits:

Exhibit A     The Premises

 

 

 

Exhibit A-1  Parking Striping Plan

 

 

 

Exhibit B     Additional Stipulations

 

 

 

Exhibit C     Rules and Regulations

 

 

 

Exhibit D     Work Letter

 

 

 

Exhibit E     Commencement Letter

 

 

 

Exhibit F     Initial HVAC Work

 

 

 

Exhibit G     Transformer Work

 

 

 

Exhibit G1   Transformer Removal Work

 

 

 

Exhibit G2    Transfer Relocation Work

 

 

 

All of the Exhibits listed above are incorporated into and made part of this
Lease.

 

 

Rent:

Base Rent and all Additional Rent.

 

 

Additional Rent:

All amounts required to be paid by Tenant to Landlord pursuant to this Lease
other than Base Rent, including, without limitation, Operating Expenses and
Taxes.

 

 

Base Rent:

 

2

--------------------------------------------------------------------------------

 

Tenant shall pay Base Rent for the 28 Cherry Hill Premises in accordance with
the following schedule:

 

Months of Term

Base Rent

(per annum)

Base Rent

(per month)

Base Rent

(per rentable

square foot, per annum)

*2/2/2017 - 1/31/2018

$128,709.00

$10,725.75

$10.50

2/1/2018 - 1/31/2019

$134,838.00

$11,236.50

$11.00

2/1/2019 - 1/31/2020

$140,967.00

$11,747.25

$11.50

2/ l/2020- 1/31/2021

$147,096.00

$12,258.00

$12 .00

2/1/2021 -   1/31/2022

$153,225.00

$12,768.75

$12.50

2/1/2022 - 7/31/2022

$159,354.00

$13,279.50

$13.00

 

Notwithstanding the foregoing, Base Rent with respect to the 28 Cherry Hill
Premises only shall be abated for the period beginning February 2, 2017 and
ending on April 30, 2017 (the “ 28 Cherry Hill Base Rent Abatement Period”).
Tenant shall be credited $383.06 against Base Rent for the month of May 2017 to
account for the Commencement Date occuring February 2, 2017. In no event shall
the 28 Cherry Hill Base Rent Abatement Period be deemed to reduce or eliminate
Tenant's obligation to pay Additional Rent or any other amounts due hereunder
other than Base Rent for the 28 Cherry Hill Premises.

Tenant shall pay Base Rent for the 24 Cherry Hill Premises in accordance with
the following schedule:

 

Months of Term

Base Rent

(per annum)

Base Rent

(per month)

Base Rent

(per rentable

square foot, per annum)

5/1/2017 -1/31/2018

$98,122.50

$8,176.88

$10.50

2/1/2018 -1/31/2019

$102,795.00

$8,566.25

$11.00

2/l/ 2019 - 1/31/2020

$107,467.50

$8,955.63

$11.50

2/1/2020 - 1/31/2021

$112,140.00

$9,345.00

$12.00

2/1/2021 - 1/31/2022

$116,812.50

$9,734.38

$12.50

2/1/2022 - 7/31/2022

$121,485.00

$10,123.75

$13.00

 

Notwithstanding the foregoing, Base Rent with respect to the 24 Cherry Hill
Premises only shall be abated for the month of May 2017 (the “24 Cherry Hill
Base Rent Abatement Period”). In no event shall the 24 Cherry Hill Base Rent
Abatement Period be deemed to reduce or eliminate Tenant's obligation to pay
Additional Rent or any other amounts due hereunder other than Base Rent for the
24 Cherry Hill Premises.

2.    THE PREMISES. Landlord leases to Tenant, and Tenant leases from Landlord,
upon and subject to the terms and conditions of this Lease, the Premises. The
Premises are leased with the right of Tenant to use for its customers, employees
and visitors, in common with other parties entitled thereto, all common areas
within the Building and Property and such other facilities within the Building
and Property as Landlord may from time to time designate and provide.

3.    TERM. The Premises are leased for the Term. If for any reason Landlord is
unable to deliver possession of, or access to, the 28 Cherry Hill Premises to
Tenant on or prior to the Commencement Date, or the 24 Cherry Hill Premises to
Tenant on or prior to the 24 Cherry Hill Commencement Date, then Landlord shall
not be liable to Tenant for any resultant loss or damage and this Lease shall
not be affected in any way except as herein provided. Tenant shall have the
option to extend the Term subject to the terms and conditions of Exhibit B
attached hereto.

3

--------------------------------------------------------------------------------

 

3.1    EARLY ACCESS. So long as Landlord shall have first received payment of
the first installment of Base Rent payable hereunder, evidence of the insurance
coverage required pursuant to Section 9, and the Security Deposit required
pursuant to Section 11, then Landlord shall provide Tenant early access (i) to
the 28 Cherry Hill Premises as of the date of this Lease, and (ii) to the 24
Cherry Hill Premises on April 1, 2017. Such early access shall be to perform
Tenant's Work as set forth in Exhibit D attached hereto. In connection with such
access , Tenant agrees (a) to cease promptly upon notice from Landlord any
Tenant's Work which is not set forth on Exhibit D, is not directly related to
the Work described therein or is not otherwise in compliance with the provisions
of this Lease, and (b) to comply promptly with all reasonable procedures and
regulations prescribed by Landlord from time to time for coordinating the
Tenant's Work with any other activity or work in the Building. Such access by
Tenant shall be deemed to be subject to all of the applicable provisions of the
Lease, except that there shall be no obligation on the part of Tenant solely
because of such access to pay Base Rent, Taxes or Operating Expenses prior to
the Commencement Date with respect to the 28 Cherry Hill Premises or prior to
the 24 Cherry Hill Commencement Date with respect to the 24 Cherry Hill
Premises. If Tenant fails to comply with the terms and conditions of this Lease
applicable to such early access during the period of early access after one (1)
business day prior notice from Landlord, Landlord shall have the right to
immediately suspend Tenant's right to right to access the Premises early.
Anything herein to the contrary notwithstanding, if early access to the 24
Cherry Hill Premises is not delivered to Tenant by April 15, 2017, or possession
of the 24 Cherry Hill Premises is not delivered to Tenant by May 15, 2017, then
for each day of delay thereafter, the 24 Cherry Hill Base Rent Abatement Period
shall be extended by one day.

4.    CONDITION OF THE PREMISES. The Premises are leased in an “as is” and “
where is” condition without any warranty of fitness for use or occupation
express or implied, it being agreed that Tenant has had an opportunity to
examine the condition of the Premises, that Landlord has made no representations
or warranties of any kind with respect to such condition, and that Landlord has
no obligation to do or approve any work or make or approve any improvements to
or with respect to the Premises to prepare the same for Tenant's occupancy
except (A) Landlord shall perform the Initial HVAC Work described by Exhibit F
for the 28 Cherry Hill Drive Premises, (B) Landlord shall perform the
Transformer Work described by Exhibits G, G1 and G2, and (C) as may otherwise be
expressly provided herein. Tenant acknowledges and agrees that the Transformer
Relocation Work described by Exhibit G2 shall be performed by Landlord at
Tenant's sole cost and expense and that Tenant shall reimburse Landlord for the
cost thereof within ten (10) business days of Landlord's invoice therefor.

Notwithstanding the foregoing, Landlord represents and warrants that all
structural elements of the Building, the windows, doors , all light fixtures,
and all mechanical, life-safety, electrical and plumbing systems (including
HVAC) serving the 28 Cherry Hill Premises will be in good working order on the
Commencement Date and that all structural elements of the Building, and the
windows, doors, all light fixtures, and all mechanical, life-safety, electrical
and plumbing systems (including HVAC) serving the 24 Cherry Hill Premises will
be in good working order on the 24 Cherry Hill Commencement Date. Tenant may, at
its sole cost and expense, inspect the mechanical, electrical and plumbing
(including HVAC) systems serving the 28 Cherry Hill Premises and 24 Cherry Hill
Premises at any time up until the date that is within thirty (30) days after the
respective Commencement Date. Landlord shall repair any defects in such systems,
provided Landlord receives written notice of such defects within ten (10)
business days after Tenant's inspection of such systems, at Landlord's sole cost
and expense and with Landlord using commercially reasonable efforts in making
such repairs to not interrupt Tenant's business in the Premises by more than a
de minimis    extent.

Tenant may make improvements to the Premises as described in the Work Letter
attached as Exhibit D.

5.    MONTHLY RENT. Commencing on the Commencement Date, Base Rent shall be paid
monthly in advance on or before the first day of each calendar month in
accordance with the schedule set forth in Section 1. Except in the event of a
casualty or condemnation resulting in the loss of rentable square footage, the
Base Rent shall not be adjusted or modified if the actual rentable square
footage of the Premises varies from the rentable square footage set forth in
Section 1. If the Commencement Date shall be on any day other than the first day
of a calendar month, Base Rent for the partial month shall be prorated based on
the number of days in that month. Unless otherwise provided herein, commencing
on the Commencement Date, Additional Rent shall be paid monthly in advance on or
before the first day of each calendar month. If the Commencement Date shall be
on any day other than the first day of a calendar month, Additional Rent for the
partial month shall

4

--------------------------------------------------------------------------------

 

be prorated based on the number of days in that month. Rent shall be paid to
Landlord, without notice or demand, and without deduction or offset, in lawful
money of the United States of America, at Landlord's Remittance Address as set
forth in Section 1 or to such other address as Landlord may from time to time
designate in writing. Tenant acknowledges that the late payment of Rent or other
sums due hereunder shall cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which shall be extremely difficult to ascertain. Such
costs include, but are not limited to, processing and accounting charges, and
late charges which may be imposed on Landlord by the terms of any mortgage or
trust deed covering the Property. Accordingly, if any installment of Rent or any
other sums due from Tenant shall not be received by Landlord when due, Tenant
shall pay to Landlord a late charge equal to five percent (5%) of such overdue
amount. In addition, any amount due to Landlord, if not paid when due, shall
bear interest from the date due until paid at the lesser of: (i) the Prime Rate
(as hereinafter defined) plus five percent (5%) per annum, or (ii) the highest
rate permitted by law (the “Default Rate”). The term “Prime Rate” shall mean the
Prime Rate as published in The Wall Street Journal from time to time. The
parties agree that such late charges represent a fair and reasonable estimate of
the costs Landlord shall incur by reason of late payment by Tenant. The
acceptance of such late charges by Landlord shall in no event constitute a
waiver of Tenant's default with respect to the overdue amount or prevent
Landlord from exercising any of the other rights and remedies granted hereunder.
Notwithstanding anything to the contrary in this Lease, Tenant shall pay the
first full monthly installment of Rent due hereunder (i.e. Rent for the first
complete month of the Term, or, if applicable, for the first complete month
following any initial abatement period) simultaneously with Tenant's execution
and delivery of this Lease.

6.    TAXES. (a) Tenant shall pay monthly, as Additional Rent, one-twelfth
(1/12) of Tenant's Percentage of annual Taxes based on estimates provided by
Landlord from time to time and subject to reconciliation as provided in Section
8 below. “Taxes” means all taxes, assessments and fees levied upon the Property
by any governmental entity based upon the ownership, leasing, renting or
operation of the Property. Taxes shall not include any federal, state or local
net income, capital stock, succession, transfer, replacement, gift, estate or
inheritance taxes; provided, however, if at any time during the Term, a tax or
excise on income is levied or assessed by any governmental entity in lieu of or
as a substitute for, in whole or in part, real estate taxes or other ad valorem
taxes, such tax shall constitute and be included in Taxes. In addition to the
foregoing, Tenant shall pay Landlord, as Additional Rent, for any use, rent or
sales tax, service tax, value added tax, franchise tax or any other tax on Rent
however designated as well as for any taxes which are reasonably attributable to
the cost or value of Tenant's equipment, furniture, fixtures and other personal
property located in the Premises or the cost or value of any leasehold
improvements made in or to the Premises by or for Tenant. All expenses,
including reasonable attorneys fees and disbursements, experts' and other
witnesses' fees, incurred in contesting the validity or amount of any Taxes or
in obtaining a refund of Taxes shall, solely to the extent of the amount of any
reduction in Taxes achieved by Landlord as a result of such contest, be
considered as part of the Taxes for the year in which the expenses are incurred.

7.    OPERATING EXPENSES. Tenant shall pay monthly, as Additional Rent,
one-twelfth (1/12) of Tenant's Percentage of annual Operating Expenses based on
estimates provided by Landlord from time to time and subject to reconciliation
as provided in Section 8 below. “Operating Expenses” means and includes all
expenses, costs, fees and disbursements paid or incurred by or on behalf of
Landlord for managing, operating, maintaining, improving, servicing or repairing
the Building or Property and all associated plumbing, heating, ventilation, air
conditioning, lighting, electrical, mechanical and other systems, including,
without limitation, costs of: performing the Landlord's obligations described in
Section 13; janitorial services, the repair, maintenance, repaving and
re-striping of any parking and dock areas; providing any services or amenities
for the benefit of all tenants of the Building such as conference rooms, parking
garage, cafeteria, or gymnasium; exterior maintenance, repair and repainting;
landscaping; snow removal; utilities; management fees; supplies and sundries;
sales or us taxes on supplies or services; charges or assessments under any
easement, license , declaration, restrictive covenant or association; legal and
accounting expenses; Insurance Premiums; and compensation and insurance plans,
tax qualified benefit plans, worker's compensation insurance premiums and
payroll taxes paid to, for or with respect to all persons engaged in the
operation, administration, maintenance and repair of the Property. Landlord may
equitably allocate any item of Operating Expenses that benefits multiple
buildings among such benefited buildings based on comparable lot size or
rentable square footage of such buildings. If there is less than ninety five
percent (95%) occupancy during any period, Landlord may adjust those Operating
Expenses that are affected by variations in occupancy levels to the amount of
Operating Expenses that would have been incurred had there been ninety five
percent (95%) occupancy.

5

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Operating Expenses shall not include costs of
alterations to the premises of other tenants of the Property, depreciation
charges, interest and principal payments on mortgages, ground rental payments
and real estate brokerage and leasing commissions; costs incurred for Landlord's
general overhead and any other expenses not directly attributable to the
operation and management of the Building or the Property; costs of selling or
financing any of Landlord's interest in the Property; costs incurred by Landlord
for the repair of damage to the Property to the extent that Landlord is
reimbursed by insurance proceeds; the costs of services and utilities separately
chargeable to individual tenants of the Building; wages, bonuses, and other
compensation of employees above the grade of property manager; the cost of
installing, operating and maintaining any specialty service, such as cafeteria,
gym, child or day care facilities; the cost of any work or services performed
for any facility other than the Building; and capital expenditures other than
those which (i) actually reduce Operating Expenses (but only to the extent of
Landlord' s reasonable projection of such reduction), or (ii) are required under
any governmental laws, regulations, or ordinances enacted after the date of this
Lease.

8.    RECONCILIATION; AUDIT RIGHT. Any failure by Landlord to deliver any
estimate or statement of Additional Rent required under this Lease shall not
operate as a waiver of Landlord's right to collect all or any portion of
Additional Rent due hereunder. On an annual basis, Landlord shall provide Tenant
with a statement of all actual Operating Expenses (each, an “Operating
Statement”) and all actual Taxes (each, a “Tax Statement”) for the preceding
year. Landlord shall endeavor to provide such statements to Tenant within one
hundred twenty (120) days following the end of each year (and shall in all
events provide such statements to Tenant within one hundred fifty (150) days
following the end of each year). If Tenant has made estimated payments of
Operating Expenses or Taxes in excess of the actual amount due as shown on the
applicable Operating Statement or Tax Statement, Landlord shall credit Tenant
with any overpayment against the next Rent otherwise due, provided, however, if
such overpayment occurs within the final year of the Term, then Landlord shall
reimburse Tenant in the amount of such overpayment in cash as part of Landlord's
reconciliation procedure for the final year of the Term at or after the end of
the Term (and not later than fifteen (15) business days after such
reconciliation procedure has been completed), and such obligation shall survive
the expiration or earlier termination of this Lease. If the actual amount due
exceeds the estimated payments made by Tenant during the preceding year, Tenant
shall pay the difference to Landlord within fifteen (15) business days of being
invoiced therefor and such obligation shall survive the expiration or earlier
termination of this Lease.

Tenant shall have the right during the Term, by providing written notice to
Landlord (the “Review Notice”) within ninety (90) days after receiving
Landlord's statement of actual Operating Expenses for any year, to review
Landlord's records relating to Operating Expenses for such year as well as for
the immediately preceding year (provided, however, Tenant shall not be
permitted  to review any year more than once). Within a reasonable period of
time after receipt of a timely Review Notice, Landlord shall make such records
available for Tenant's review at either Landlord's home office or at the office
of the property manager for the Building.  If Tenant fails  to give Landlord
written notice stating in reasonable detail any objection to Landlord's
statement ofactual Operating Expenses within sixty (60) days after such records
are made available to Tenant for review then Tenant shall be deemed to have
approved Landlord's statement of Operating Expenses for such year and Tenant
shall have no further right to object or contest such statement. Upon Landlord's
receipt of a timely objection notice from Tenant, Landlord and Tenant shall work
together in good faith to resolve the discrepancy between Landlord' s statement
and Tenant's review. If Landlord and Tenant determine that Operating Expenses
for the year in question are less than reported in Landlord's statement,
Landlord shall provide Tenant with a credit against future Rent in the amount of
any overpayment   by Tenant. Likewise, if Landlord and Tenant determine that
Operating Expenses for the year in question are greater than reported in
Landlord's statement, Tenant shall forthwith pay to Landlord the amount of
underpayment by Tenant. Any information obtained by Tenant pursuant to the
provisions of this section shall be treated as confidential  and   Landlord  
may   require   that   Tenant   execute a commercially reasonable
confidentiality agreement as a condition of Tenant's review. If Tenant retains
an agent to review Landlord's books and records for any year, such agent must
(i) be a CPA firm (ii) not be compensated on a contingency basis, and (iii)
execute a commercially reasonable confidentiality agreement with respect to such
review. Tenant shall be solely responsible for all costs incurred by Tenant in
connection with such review, unless such review discloses an overcharge in
excess of three percent (3%), in which case Landlord shall pay all costs of such
review not to exceed $7,500. Notwithstanding anything herein to the contrary,
Tenant shall not be permitted to review

6

--------------------------------------------------------------------------------

 

Landlord's records or to dispute any statement of Operating Expenses if Tenant
is in default hereunder beyond all applicable notice and cure periods or if
Tenant has not first paid to Landlord the amount due as shown on Landlord's
statement of actual Operating Expenses.

If, after the completion of Tenant's review in compliance with the preceding
paragraph, Landlord and Tenant fail to resolve any discrepancy between
Landlord's statement and Tenant's review, then either party may submit such
dispute to arbitration conducted in Boston, Massachusetts administered by the
American Arbitration Association (the “AAA”) under its Commercial Arbitration
Rules. Prior written notice of application by either party for arbitration shall
be given to the other at least ten (10) days before submission of the
application to the said AAA' s office, in the City of Boston. The arbitrator
shall hear the parties and their evidence. The decision of the arbitrator shall
be binding and conclusive, and judgment upon the award or decision of the
arbitrator  may  be entered  in the applicable  Superior  Court  of  the
Commonwealth of Massachusetts. Each party shall bear their respective costs
incurred in connection with any such arbitration.

9.    INSURANCE.

(A)    Tenant shall maintain the following insurance in force from the date upon
which Tenant first enters the Premises and throughout the Term and thereafter
for so long as Tenant is in occupancy of any part of the Premises:

(i)    Commercial General Liability insurance with limits of at least $
1,000,000 per occurrence, $2,000,000 general aggregate, and, if the Tenant
manufacturers or produces a product in the Premises, $2,000,000 products
completed operations aggregate or such larger amounts as Landlord may reasonably
require from time to time, covering bodily injury and property damage arising
out of the use of the Premises, as well as products/completed operations,
blanket contractual liability, personal injury and advertising liability;

(ii)    Worker's Compensation insurance as required by the state in which the
Premises is located covering occupational injuries or disease to all employees
of Tenant and to any contractors, subcontractors or other agents used by Tenant
for work or other activities on or about the Premises. Such policy shall include
Employer's Liability limits of at least $500,000 each accident, $500,000 each
employee, and $500,000 disease;

(iii)    Business Automobile Liability insurance for all owned (Symbol 1), non-
owned (Symbol 9) and hired, rented and/or borrowed (Symbol 8) vehicles used by
the Tenant, its employees or agents. Such policy shall include a
combined  single limit of liability of at least $1,000,000 per claim for bodily
injury and property damage and shall provide that employees are insureds;

(iv)    Excess or Umbrella Liability insurance with a limit of at least
$5,000,000 providing additional limits of insurance over the primary per
occurrence and aggregate limits of the Commercial General Liability (including
bodily injury, property damage, products/completed operations,
personal/advertising injury and blanket contractual liability), Employer's
Liability, and Business Auto Liability insurance required in (i), (ii), and
(iii) above; and

(v)    Property insurance covering “all risk” of physical damage to Tenant's
personal property and any property in the care, custody, and control of the
Tenant. In addition this policy shall cover any direct or indirect physical
damage to all alterations, additions, improvements (including carpeting, floor
coverings, paneling, decorations, fixtures and any improvements or betterments
to the Premises made by Tenant or by Landlord at Tenant's request or for
Tenant's benefit) situated in or about the Premises. Such coverage shall be for
the full replacement value of the covered property.

(B)    Tenant's Commercial General Liability, Property, and Excess
Liability/Umbrella Liability policies shall name Landlord, Landlord's managing
agent, and Landlord' s mortgagee as Additional Insureds and shall be primary
insurance as to any insurance carried by the parties designated as Additional
Insureds. All policies purchased and maintained by Tenant to satisfy the
requirements in this Lease must be purchased from an insurance company with a
minimum rating of “A- X” or its equivalent from one of the major rating agencies
(AM Best, Moody' s, Standard & Poor' s, Fitch) that is admitted or eligible to
do business in the state where the Premises is located.

7

--------------------------------------------------------------------------------

 

(C)    Tenant shall provide Landlord with a certificate of insurance for each
policy simultaneously with the delivery of an executed counterpart of this Lease
and at least thirty (30) days prior to each renewal of such insurance. Such
certificates of insurance shall be on an ACORD Form 27 or ISO Form 2026 or their
equivalent, shall certify that such policy has been or shall be issued and that
it provides the coverage and limits required above, and shall provide that the
insurance shall not be canceled or materially changed unless thirty (30) days
prior written notice (or ten (10) days in the event of cancellation for
non-payment) shall have been given to Tenant. Tenant shall provide Landlord a
copy of any such notice within five (5) business days following Tenant' s
receipt thereof. In addition to providing the certificates of insurance required
herein, Tenant shall also promptly furnish any additional information as
Landlord may reasonably request from time to time pertaining to Tenant's
insurance coverage. Tenant shall notify Landlord in writing (i) at least thirty
(30) days in advance if Tenant intends to cancel or non-renew such insurance for
any reason, or (ii) within three (3) business days of receipt if Tenant receives
a notice that its insurance company intends to cancel or non-renew such
insurance for any reason or that the required coverage or limits are to be
materially changed from the initial requirements in this Lease. In the event
that Tenant fails to obtain or maintain the insurance required above or fails to
provide the certificates of insurance required, Landlord may, at its option,
obtain such insurance on behalf of Tenant. Tenant shall pay, as Additional Rent
upon demand, the reasonable cost of such insurance. Landlord' s failure to
obtain such coverage on behalf of Tenant shall not limit Tenant's liability in
the event of an uncovered loss.

(D)    Landlord shall carry or cause to be carried such insurance in amounts and
with deductibles as a reasonably prudent landlord would purchase and maintain
with respect to the Property. Tenant shall pay Tenant's Percentage of Landlord'
s insurance premiums (“Insurance Premiums”) during the Term of the Lease as a
part of Operating Expenses. Tenant shall not knowingly do or permit to be done
anything which shall contravene, invalidate, or increase the cost of the
Landlord' s insurance and shall comply with all rules, orders, regulations,
requirements and recommendations of Landlord or its insurance companies relating
to or affecting the condition, use, or occupancy of the Premises. If Tenant does
knowingly conduct any activity within or about the Premises that results in an
increase to the cost of Landlord' s insurance Tenant shall reimburse Landlord
for the entire amount of such additional premiums or surcharges on demand.

10.    WAIVER OF SUBROGATION. Notwithstanding any other language of this Lease
to the contrary, Landlord and Tenant each waive their respective rights to
recover from the other for any and all loss of or damage to their respective
property if such loss or damage is covered, or required by this Lease to be
covered, by insurance. Both Landlord and Tenant shall obtain an endorsement
acknowledging such waiver from its insurance company(s) evidencing compliance
with this section.

11.    SECURITY DEPOSIT. Upon execution of this Lease, Tenant shall deposit with
Landlord the amount of the Security Deposit specified in Section 1 of this
Lease. Provided that Tenant has paid all amounts due and has otherwise performed
all obligations hereunder, the Security Deposit shall be returned to Tenant
without interest within thirty (30) days after the expiration of the Term. If
Tenant defaults under any provision of this Lease, Landlord may, but shall not
be obligated to, apply all or any part of the Security Deposit to cure the
default. In the event Landlord elects to apply the Security Deposit as provided
for above, Tenant shall, within five (5) days after Landlord' s demand, restore
the Security Deposit to the original amount. Upon any sale or other conveyance
of the Building, Landlord shall transfer the Security Deposit (or any amount of
the Security Deposit remaining) to a successor owner, and Tenant agrees to look
solely to the successor owner for repayment of the same. The Security Deposit
shall not operate as a limitation on any recovery to which Landlord may be
entitled.

8

--------------------------------------------------------------------------------

 

12.    USE. The Premises shall be used for the Permitted Use and for no other
purposes whatsoever. Tenant shall not do or knowingly permit to be done in or
about the Premises, Building or Property anything which is prohibited by any
ordinance, order, rule, regulation, certificate of occupancy, or other
governmental requirement, now in force or which may hereafter be enacted,
including, without limitation, the Americans with Disabilities Act of 1990, as
amended (collectively, “Applicable Law”). Tenant shall comply with all
Applicable Law in its use of the Premises and common areas of the Property.
Tenant shall use commercially reasonable efforts to cause all contractors,
agents, employees, invitees and visitors of Tenant to use the Premises and any
common area of the Property in such a manner as to prevent waste, nuisance and
any disruption of other occupants. Landlord represents and warrants to Tenant
that the maximum live floor load per square foot of the Premises is 125 pounds
per square foot. Tenant shall not place a load upon any floor in the Premises
exceeding such floor load. The judgment of any court of competent jurisdiction
or the admission by Tenant in any action or proceeding against Tenant, whether
Landlord is a party thereto or not, that Tenant has violated any Applicable Law
in the use or occupancy of the Premises, Building or Property shall be
conclusive of that fact as between Landlord and Tenant.

13.    MAINTENANCE; SERVICES. Tenant will, throughout the Term and at its sole
cost, keep and maintain the Premises and all fixtures and equipment located
therein clean, safe and in good working order, repair and condition, and make
all necessary repairs thereto,  including, without limitation, replacing all
broken glass with glass of the same size and quality as that broken, replacing
all burnt out light bulbs and ballasts, removing all garbage, and repairing all
systems or portions of systems exclusively serving the Premises including,
without limitation, electrical, mechanical, fire and life safety, plumbing and
heating, ventilating and air conditioning systems. For the purposes of
maintaining the heating, ventilating, and air conditioning system serving the
Premises (but only if such system serves only the Premises and no other space in
the Building), Tenant shall, at Tenant's expense, procure and maintain from a
contractor approved by Landlord a service and maintenance contract (“Service
Contract”) subject to Landlord's review and approval, not to be unreasonably
withheld, conditioned or delayed. Tenant shall provide such Service Contract to
Landlord within thirty (30) days following the Commencement Date and within ten
(10) days of Landlord' s request Tenant shall provide Landlord with copies of
all service and maintenance records pertaining to the service and maintenance of
the heating, ventilating and air conditioning system. In the event Tenant fails
to maintain such contract, Landlord shall have the right, but not the
obligation, to procure and maintain the heating, ventilating and air
conditioning system maintenance contract and if Landlord so elects, Tenant shall
reimburse Landlord for the cost thereof as Additional Rent upon demand. All
repairs required of Tenant in connection herewith shall be of a quality and
class at least equal to the minimum building standards established by Landlord
and shall be done in a good and workmanlike manner in compliance with all
Applicable Law and the terms and conditions of this Lease. If Tenant fails to
maintain the Premises in compliance with the terms hereof Landlord shall have
the right to do such acts and expend such funds at the expense of Tenant as are
reasonably required and Tenant shall reimburse Landlord  for the
cost  thereof  as Additional  Rent upon demand. Should  Tenant require any
additional service not provided by Landlord pursuant to this Lease, including
any services furnished outside the Building' s normal business hours, Landlord
may, but shall not be obligated to, furnish such additional service and Tenant
agrees to pay Landlord's then standard charges therefor, which may include a
reasonable administrative fee, any taxes imposed thereon, and, where
appropriate, a reasonable allowance for depreciation of any systems being used
to provide such service, as Additional Rent within thirty (30) days of being
invoiced therefor.

Landlord shall maintain and repair (and replace, as necessary) in good working
order, condition and repair, and, subject to Section 21(A), cause the same to be
kept in compliance with Applicable Law, the roof, foundation, exterior walls,
parking lots, walkways and any common areas of the Building, and all Building
systems or portions of systems located outside the Premises not exclusively
serving the Premises, the cost of which shall be included as a part of Operating
Expenses, provided that Landlord shall have no obligation to make any repairs
unless Landlord has first received written notice of the need for such repairs
from Tenant. Notwithstanding the foregoing, any damage occasioned by the
negligence or willful act of Tenant or any person claiming under Tenant, or
contractors, agents, employees, invitees or visitors of Tenant or any such
person, shall be repaired by and at the sole expense of Tenant, except that
Landlord shall have the right, at its sole option, to make such repairs and to
charge Tenant for all costs and expenses incurred in connection therewith and
Tenant shall pay the cost therefor as Additional Rent within thirty (30) days
after being invoiced thereof together with reasonable supporting documentation
therefor.

9

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if any existing rooftop heating, ventilation and
air conditioning unit (“RTU”) serving the Premises fails and requires
replacement during the first two (2) years of the initial Term, as determined by
a licensed and qualified HVAC contractor selected by Tenant and approved by
Landlord in its commercially reasonable judgment, then Landlord shall be
responsible for the removal and replacement of such RTU with a reasonably
comparable unit and Landlord shall pay directly to the contractor undertaking
the removal and replacement project the full cost of such removal and
replacement project; provided, however, that Landlord shall not be responsible
for any costs which are due to damages to such RTU caused by Tenant or any of
Tenant' s employees, contractors, agents, subtenants, invitees, or similar
parties. In furtherance of the foregoing, and as a condition to any Landlord
obligation pursuant to this paragraph (i) Tenant shall provide prior written
notice to Landlord of the failure or required replacement of the RTU in
question, along with a detailed recommendation from a licensed and qualified
HVAC contractor that the replacement is required, which recommendation Landlord
shall have the option to verify and confirm with its preferred HVAC contractor,
(ii) Landlord shall determine (in its commercially reasonable judgment) the
brand, make, and model of the proposed replacement HVAC unit) and final budget
for the removal and replacement project prior to the actual incurrence of any
costs related thereto, subject to Tenant's approval (which approval shall not be
unreasonably withheld), (iii) Tenant shall provide Landlord with all necessary
access to the Premises, and shall reasonably cooperate with Landlord in all
respects, to undertake and complete the removal and replacement project.

14.    SUBLEASE; ASSIGNMENT.

(A)    Tenant shall not mortgage, pledge, hypothecate or otherwise encumber its
interest in this Lease. Tenant shall not allow the Premises to be occupied, in
whole or in part, by any other party and shall neither sublet the Premises, in
whole or in part, nor assign this Lease, nor amend any sublease or assignment to
which Landlord has consented, without in each case obtaining the prior written
consent of Landlord. Any sublease or assignment, or amendment to any sublease or
assignment, made without Landlord's prior written consent (if such consent is
required hereunder) shall, at Landlord's option, be null, void and of no effect,
and shall, at Landlord's option, constitute an Event of Default. The provisions
of this section 14(A) shall apply to a transfer, by one or more transfers, of
all, or substantially all, of the business or assets of Tenant, of a majority of
the stock, partnership or membership interests, or other evidences of ownership,
of Tenant, and of any shares, voting rights or ownership interests of Tenant
which results in a change in the identity of the entity or entities which
exercise, or may exercise, effective control of Tenant as if such transfers were
an assignment of this Lease.  Tenant must request Landlord's consent to any
assignment or sublease at least sixty (60) days prior to the proposed effective
date of the assignment or sublease. At the time of its request, Tenant shall
provide Landlord in writing: (a) the name and address of the proposed assignee
or subtenant, (b) a complete copy of the proposed assignment or sublease or a
term sheet setting forth the material economic terms of the proposed assignment
or sublease, (c) reasonably satisfactory information about the nature, business,
and business history of the proposed assignee or subtenant and its proposed use
of the Premises, and (d) banking, financial or other credit information about
the proposed assignee or subtenant reasonably sufficient to enable Landlord to
determine  its financial  condition and operating performance. Landlord shall
not unreasonably withhold, condition or delay its consent to Tenant's written
request to sublease the Premises or assign this Lease which is made in
compliance with the terms and conditions of this section. Without  limiting  the
other instances  in  which  it  may  be reasonable for Landlord to withhold its
consent to an assignment or sublease, Landlord's refusal to consent to any
proposed assignment or sublease shall not be unreasonable if: (a) the financial
condition or operating performance of the proposed subtenant or assignee,
determined in Landlord's reasonable discretion, is less than the greater of the
financial condition or operating performance of the Tenant on (i) the date of
execution of this Lease or (ii) the date of Tenant's request for Landlord's
consent to the proposed assignment or sublease, (b) Tenant is in default under
any of the terms, covenants or conditions of this Lease beyond all applicable
notice and cure periods, (c) Landlord reasonably determines that the proposed
use of the Premises may result in: (i) increased wear and tear on the Premises,
Building or Property or (ii) any materially adverse effect on other tenants in
the Building or adjacent buildings owned by Landlord, (d) the proposed subtenant
or assignee is a governmental agency, (e) Landlord has space available elsewhere
in the Building which can accommodate the needs of the proposed subtenant or
assignee or the proposed subtenant or assignee is a prospect to whom Landlord
has made a proposal for the lease of space within the market area within the
prior six (6) months, (f) the proposed assignee or subtenant is a tenant in any
building owned by Landlord or any affiliate of Landlord including, without
limitation, the Building, (g) the proposed subtenant or assignee would or its
proposed use of the Premises would cause Landlord to be in violation of any
covenant or restriction contained in another lease or other agreement, (h)
Landlord's lender, if any, does not consent to the proposed sublease or
assignment where such consent is required under the applicable loan documents.

10

--------------------------------------------------------------------------------

 

(B)    Notwithstanding the foregoing, Landlord's consent shall not be withheld,
and Landlord shall have no right to recapture the Premises or share in Profits
(defined below), when Tenant is transferring its interest in the Premises
pursuant to transactions with an entity into or with which Tenant is merged or
consolidated or to which all or substantially all of Tenant's business or assets
are transferred or to any entity which controls or is controlled by Tenant or is
under common control with Tenant (provided that such entity maintains such
relationship to Tenant for a period of at least two (2) years after the date of
such transfer, it being agreed that the subsequent sale or transfer of stock
within such two (2) year period resulting in a change in voting control, or any
other transaction(s) within such two (2) year period having the overall effect
that such entity ceases to control, be controlled by, or be under common control
with Tenant, shall be treated as an assignment of this Lease governed by the
preceding paragraphs of this Section) (such transfer being a “Permitted
Transfer”), provided that in any of such events (a) Tenant is not then in
default under this Lease beyond applicable notice and cure periods, and (b) the
successor to Tenant, in Landlord's reasonable opinion, possesses adequate
financial capability to perform the Tenant obligations as and when due or
required.

(C)    No subletting or assignment shall release Tenant from Tenant's
obligations under this Lease or alter the primary liability of Tenant to pay the
Rent and to perform all other obligations to be performed by Tenant hereunder.
Any subtenant shall, at Landlord's election, attorn to Landlord following any
early termination of this Lease and any assignee shall be jointly and severally
liable for the full performance of all of Tenant' s obligations hereunder.
Landlord may require, as a condition to granting Landlord's consent with respect
to the provisions of this section, that the proposed subtenant or assignee enter
into a written agreement with Landlord confirming the obligations of such
subtenant or assignee under this Lease. Tenant shall pay, as Additional Rent
within thirty (30) days after being invoiced therefor, all reasonable legal fees
(not to exceed $2,500) incurred by Landlord in connection with each proposed
assignment or sublease whether or not Landlord's consent is obtained. If Tenant
receives rent or other payments under any assignment or sublease in excess of
the payments made by Tenant to Landlord under this Lease (as such amounts are
adjusted on a per square foot basis if less than all of the Premises is
transferred), then Tenant shall pay Landlord one-half of such excess after
deduction on an amortized basis of the cost of reasonable marketing expenses,
brokerage fees and tenant improvements (such net amount “Profits”) paid for or
incurred in connection with such sublease or assignment. Landlord's consent to
one assignment or sublease shall not be deemed a waiver of the requirement of
Landlord ' s consent to any subsequent assignment or sublease. In the event
Tenant seeks to assign its interest in this Lease, and Landlord does not consent
to such proposed assignment, Landlord may elect to terminate this Lease in its
entirety, and the last day of the Term of this Lease shall be the thirtieth
(30th) day after Landlord notifies Tenant of Landlord's election to terminate
this Lease. In the event Tenant seeks to sublet all or any portion of the
Premises and Landlord does not consent to such proposed sublease, Landlord may
elect to terminate this Lease with respect to the portion of the Premises that
would be subject to such sublease and the last day of the Term of this Lease for
such space shall be the thirtieth (30th) day after Landlord notifies Tenant of
Landlord' s election to terminate this Lease and, if less than the entire
Premises is affected, Landlord shall have the right to perform any alterations
to make such space a self contained rental unit.

15.    INDEMNITY; NON-LIABILITY OF LANDLORD. Except to the extent prohibited by
law, as a material part of the consideration for Landlord' s execution of this
Lease, Tenant shall not hold Landlord or its employees or Landlord's agents or
contractors or their employees liable for, and Tenant covenants and agrees that
it shall indemnify and defend Landlord for and against any and all penalties,
damages, fines, causes of action, liabilities, judgments, expenses (including,
without limitation, reasonable attorneys' fees) or charges incurred in
connection with or arising from: (i) the use or occupancy of the Premises by
Tenant or any person claiming under   Tenant; (ii) any acts, omissions or
negligence of Tenant or any person claiming under Tenant, or contractors,
agents, employees, invitees or visitors of Tenant or any such person; (iii) any
breach, violation or nonperformance by Tenant or any person claiming under
Tenant or the employees, agents , contractors , invitees or visitors of Tenant
or any such person of any term, covenant or provision of this Lease or any
Applicable Law; (iv) any injury or damage to the person, property or business of
Tenant, its employees, agents, contractors, invitees, visitors or any other
person entering upon the Property under the express or implied invitation of
Tenant; or (v) any matter occurring in the Premises during the Term that is not
caused by the negligence or willful misconduct of Landlord or the employees,
agents, contractors, invitees or visitors of Landlord.

11

--------------------------------------------------------------------------------

 

Landlord shall indemnify, defend and hold harmless Tenant from and against any
and all claims, demands, causes of action, judgments, costs and expenses, and
all losses and damages caused to Tenant from any occurrence within the common
areas of the Building or Property without any negligence on the part of Tenant
and arising from Landlord' s negligence or willful misconduct in failing to
maintain the common areas of the Building and Property in accordance with the
provisions of this Lease. Upon notice from Tenant, Landlord shall defend any
such claim, demand, cause of action or suit at Landlord' s expense by counsel
selected by Landlord and reasonably satisfactory to Tenant, provided, however,
that any counsel selected by Landlord' s insurance carrier shall be deemed
acceptable to Tenant.

Landlord, to the fullest extent not prohibited by law, shall not be liable for
any damage occasioned by failure to keep the Premises, Building or Property in
repair, nor for any damage done or occasioned by or from plumbing, gas,
electricity, water, sprinkler, or other pipes or sewerage or the bursting,
leaking or running of any pipes, tank or plumbing fixtures, in, above, upon or
about the Premises or the Building nor from any damage occasioned by water, snow
or ice being upon or coming through the roof, skylights, trap door or otherwise,
nor for any damages arising from acts, or neglect of co-tenants or other
occupants of the Building or of any owners or occupants of adjacent or
contiguous property, nor for any loss of or injury to property or business
occurring, through, in connection with or incidental to the failure to furnish
any such services or the interruption of any services to the Premises. Further,
Landlord shall not be liable or responsible to Tenant for any loss or damage to
any property or person occasioned by theft or any other criminal act, fire, act
of God, public enemy, injunction , riot, strike, insurrection, war, court order,
law of requisition or order of any governmental authority.

Neither Landlord nor Tenant shall be liable in any event for incidental or
consequential damages to the other party by reason of any default by such party
hereunder, whether or not the other party is notified that such damages may
occur. The term “Landlord” , as used in this Lease, so far as covenants or
obligations to be performed by Landlord are concerned, means only the owner or
owners at the time in question of the Landlord' s interest in the Building, and
in the event of any transfer or transfers ohitle to the Landlord's interest in
the Building, the Landlord herein named (and in case of any subsequent transfers
or conveyances, the then grantor) shall be automatically freed and relieved from
and after the date of such transfer or conveyance of all liability as respects
the performance of any covenants or obligations on the part of the Landlord
contained in this Lease thereafter to be performed. Tenant's sole recourse
against Landlord, and any successor to the interest of Landlord in the Premises,
is to the interest of Landlord, and any successor, in the Premises and the
Building of which the Premises are a part. In no event whatsoever shall Landlord
or any beneficiary of any trust of which Landlord is a trustee or any of
Landlord's officers, directors, partners, managers, members, shareholders,
agents, attorneys and employees ever be personally liable hereunder.

16.    UTILITIES. Tenant shall contract directly with public utility providers
for gas and electricity which are separately metered to the Premises and shall
pay such utility providers directly and promptly when due. Landlord represents
and warrants that all meters for such gas and electric utilities are currently
in the Premises and are operational. If any utility is not separately metered to
the Premises, including water and sewer, the cost of such utility consumed on
the Premises, as reasonably determined by Landlord, shall be paid by Tenant as
Additional Rent as part of Operating Expenses. Tenant's obligation to pay for
utilities provided to the Premises during the Term shall survive the expiration
or earlier termination of the Lease. Tenant shall not utilize an alternative
provider for a utility service other than the public utility provider servicing
the Property unless Tenant shall first obtain the written consent of Landlord.
Landlord shall in no way be liable or responsible for any loss, damage, or
expense that Tenant may sustain or incur by reason of any change, failure,
interruption, or defect in the supply or character of the electric energy
furnished to the Premises or Building. To ensure the proper functioning and
protection of all utilities, Tenant agrees to abide by all reasonable
regulations and requirements which Landlord may prescribe and to allow Landlord
and its utility providers access to all electric lines, feeders, risers, wiring,
and any other machinery within the Premises (provided that reasonable prior
written notice thereof shall be given to Tenant, and in connection therewith,
Landlord shall take reasonable steps to minimize interference with Tenant's
business in the Premises).

12

--------------------------------------------------------------------------------

 

17.    HOLDING OVER. If Tenant or any party claiming by or under Tenant remains
in occupancy of the Premises or any part thereof beyond the expiration or
earlier termination of this Lease, such holding over shall be without right and
a tenancy at sufferance, and Tenant shall be liable to Landlord for any loss or
damage incurred by Landlord as a result thereof, including consequential
damages; provided, however, Landlord shall not be entitled to consequential
damages on account of Tenant's holding over that are attributable to any period
prior to the date that is forty five (45) days after Landlord has provided
notice to Tenant that Landlord has entered into good faith negotiations with a
prospective replacement tenant for any portion of the Premises. In addition, for
each month or any part thereof that such holding over continues, Tenant shall
pay to Landlord a monthly fee for the use and occupancy of the Premises equal to
(a) for the first thirty days of such holdover, one hundred fifty percent (150%)
of the Rent payable for the month immediately preceding such hold over, and (b)
thereafter, two hundred percent (200%) of the Rent payable for the month
immediately preceding such hold over, and there shall be no adjustment or
abatement for any partial month. The provisions of this section shall not be
deemed to limit or exclude any of Landlord's rights of re-entry or any other
right granted to Landlord hereunder, at law or in equity.

18.    NO RENT DEDUCTION OR SET OFF. Tenant's covenant to pay Rent is and shall
be independent of each and every other covenant of this Lease. Tenant agrees
that any claim by Tenant against Landlord shall not be deducted from Rent nor
set off against any claim for Rent in any action. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated Rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such Rent or pursue any remedy provided in this Lease or at law. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent.

Notwithstanding the foregoing, if, for more than three (3) consecutive business
days following written notice from Tenant to Landlord, Landlord shall fail to
restore of any utility or other service required to be provided by Landlord
under this Lease following the interruption, curtailment or suspension of such
utility or other service as a result of Landlord's negligence or willful
misconduct, and as a result of such failure (i) Tenant shall not be reasonably
able to use and occupy, or to have access to, the entire Premises or a material
portion of the Premises, as the case may be, for the normal conduct of Tenant's
business operations, and (ii) Tenant does not use or occupy the same during said
period, then the obligation of Tenant to pay Rent hereunder shall be abated in
proportion to the portion of the Premises that Tenant is unable to use as a
result of such failure from the date of Tenant's notice until the date on which
Landlord has restored any such utility or other service.

19.    CASUALTY. If the Premises or any part thereof are damaged by fire or
other casualty, Tenant shall give prompt notice thereof to Landlord. If the
Premises or the Building are totally or partially damaged or destroyed by fire
or other casualty, thereby rendering the Premises totally or partially
inaccessible or unusable, Landlord shall diligently restore and repair the
Premises and the Building to substantially the same condition they were in prior
to such damage. Provided that such damage was not caused by the act or omission
of Tenant or any of its employees, agents, licensees, invitees or subtenants,
until the repair and restoration of the Premises is completed Base Rent and
Additional Rent shall be abated for that part of the Premises that Tenant is
unable to use without substantial interference and is not occupied while repairs
are being made, based on the ratio that the amount of unusable rentable area
bears to the total rentable area of the Premises. Landlord shall bear the costs
and expenses of repairing and restoring the Premises and the Building, provided,
however, that Landlord shall not be obligated to spend more than the net
proceeds of insurance made available for such repair and restoration nor shall
Landlord be obligated to repair or restore, or to pay for the repair or
restoration of, any furnishings, equipment or personal property belonging to
Tenant or any alterations, additions, or improvements (including carpeting,
floor coverings, paneling, decorations, fixtures) made to the Premises or
Building by Tenant or by Landlord at Tenant's request or for Tenant's benefit.
It shall be Tenant's sole responsibility to repair and restore all such items.

13

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (a) if there is a destruction of the Building
that exceeds twenty-five percent (25%) of the replacement value of the Building
from any risk, whether or not the Premises are damaged or destroyed, or (b) if
Landlord reasonably believes that the repairs and restoration cannot be
completed despite reasonable efforts within ninety (90) days after the
occurrence of such damage, or (c) if Landlord reasonably believes that there
shall be less than two (2) years remaining in the Term (exclusive of any
extension options) upon the substantial completion of such repairs and
restoration, or (d) if any mortgagee or lender fails or refuses to make
sufficient insurance proceeds available for repairs and restoration, or (e) if
zoning or other Applicable Law does not permit such repairs and restoration,
Landlord shall have the right, at its sole option, to terminate this Lease by
giving written notice of termination to Tenant within one hundred eighty (180)
days after the occurrence of such damage. If this Lease is terminated pursuant
to the preceding sentence, all Rent payable hereunder shall be apportioned and
paid to the date of termination.

All time periods provided in this Section for Landlord' s performance shall be
subject to extension  on  account  of
delays  in  effectuating  a  satisfactory  settlement  with  any insurance
company involved and Force Majeure events. In the event of any damage or
destruction to the Building or Premises, it shall be Tenant's responsibility to
secure the Premises and, upon notice from Landlord, to remove forthwith, at its
sole cost and expense, property belonging to Tenant or its licensees from such
portion of the Premises as Landlord shall reasonably request.

20.    SUBORDINATION; ESTOPPEL LETTERS. This Lease is expressly subordinate to
any current or future mortgage or mortgages placed on the Property and to all
other documents executed in connection with any such mortgage.  Tenant agrees
not to pay rent more than   thirty (30) days in advance and to attorn to any
party acquiring rightful possession of the Premises by or through any such
mortgage. Tenant agrees that from time to time it shall deliver to Landlord or
Landlord's mortgagee or designee within ten (10) business days of the date of
Landlord's or Landlord's mortgagees or such other designee's request, a
statement, in writing, certifying (i) that this Lease is unmodified and in full
force and effect, if this is so, or if there have been modifications, that the
Lease, as modified, is in full force and effect; (ii) the dates to which Rent
and other charges have been paid; (iii) that Landlord is not in default under
any provisions of this Lease or, if in default, the nature thereof in detail;
(iv) the subordination of this Lease to any current or future mortgage or
mortgages placed on the Property by Landlord and Tenant's agreement to attorn to
any party acquiring rightful possession of the Premises by or through any such
mortgage; and (v) such other true statements as Landlord or Landlord's mortgagee
or designee may reasonably require.

Landlord intends to refinance the Building in the first quarter of 2017.
Landlord shall cause the mortgagee of such refinancing to enter into its usual
subordination, non-disturbance and attomment agreement (“SNDA”) with Tenant,
subject to Tenant's negotiation of commercially reasonable modifications to any
such SNDA. Landlord shall thereafter use commercially reasonable to cause any
future mortgagee of the Property to enter into such mortgagee's usual SNDA with
Tenant, subject to Tenant's negotiation of commercially reasonable modifications
to any such SNDA.

Landlord represents and warrants that no lease superior to this Lease (e.g., a
ground lease) exists with respect to the Property.

21.    ALTERATIONS;   RESTORATION.

(A)    Tenant shall not make or permit to be made any alterations, additions, or
improvements in or to the Premises (“Alterations”) without first obtaining the
prior written consent of Landlord which consent shall not be unreasonably
withheld, conditioned or delayed with respect to non-structural Alterations that
do not cost more than Fifty Thousand Dollars ($50,000) in any one calendar year,
are not visible from outside of the Premises and do not affect the operating or
life safety systems of the Building, but which consent may otherwise be withheld
in Landlord' s sole discretion. Notwithstanding the foregoing, Landlord's
consent shall not be required for cosmetic Alterations, such as painting,
hanging pictures, and installing carpeting so long as Tenant provides Landlord
not less than five (5) business days prior written notice of any such Alteration
for which Tenant has engaged a third party contractor. All Alterations (i) must
comply with all Applicable Laws, (ii) must be compatible with the Building and
its mechanical, electrical, heating, ventilating, air-conditioning and life
safety systems; (iii) must not interfere with the use and occupancy of any other
portion of the Building by any other tenant or their invitees; and (iv) must not
affect the integrity of the structural portions of the Building. In

14

--------------------------------------------------------------------------------

 

addition, Landlord may impose as a condition to such consent such additional
requirements as Landlord in its commercially reasonable discretion deems
necessary or desirable, including, without limitation: (a) Tenant's submission
to Landlord, for Landlord's prior written approval (not to be unreasonably
withheld, conditioned or delayed), of all plans and specifications relating to
the Alterations; (b) Landlord's prior written approval (not to be unreasonably
withheld, conditioned or delayed) of the time or times when the Alterations are
to be performed; (c) Landlord's prior written approval (not to be unreasonably
withheld, conditioned or delayed) of the contractors and subcontractors
performing work in connection with the Alterations (provided, however, that
Tenant shall be entitled to use its own architect and general contractor for the
performance of Tenant's Work as set forth in Exhibit D attached hereto); (d)
Tenant's receipt of all necessary permits and approvals from all governmental
authorities having jurisdiction over the Premises prior to the construction of
the Alterations; (e) Tenant's delivery to Landlord of such bonds and insurance
as Landlord reasonably requires; (f) Tenant's payment to Landlord of a
commercially reasonable fee for Landlord's supervision of any Alterations not to
exceed 2% of the cost of the Alterations in question; (g) Tenant's and Tenant's
contractor's compliance with such construction rules and regulations and
building standards as Landlord promulgates from time to time; and (i) Tenant' s
delivery to Landlord of “as built” drawings of the Alterations in such form or
medium as Landlord may reasonably require.All direct  and  indirect costs
relating to  any  modifications, alterations or improvements of Building,
whether outside or inside of the Premises, required by any governmental agency
or by law as a condition or as the result of any Alteration requested or
effected by Tenant shall be borne by Tenant. Tenant shall not permit any
mechanic's lien or other liens to be placed upon the Premises or the Building as
a result of any materials, services or labor ordered by or provided to Tenant or
any of Tenant's agents, officers, or employees. Without waiving any other rights
or remedies under this Lease, Landlord may bond or insure or otherwise discharge
any such lien and Tenant shall reimburse Landlord for any amount paid by
Landlord in connection therewith as Additional Rent within ten (10) days after
being invoice therefor.

(B)    Upon the expiration or earlier termination of the Lease, Tenant shall
surrender the Premises in good working order and condition. Tenant shall remove
any and all Alterations, trade fixtures, equipment, data/telecommunications
cabling and wiring installed by or on behalf of Tenant and furniture from the
Premises and Tenant shall fully repair any damage, including any structural
damage, occasioned by the removal of the same. Notwithstanding the foregoing,
Tenant shall only be required to remove such Alterations, including those
performed pursuant to Exhibit D, if Landlord shall at the time of giving consent
to the making of such Alteration notify Tenant that removal of same and
restoration of the Premises shall be required at the end of the term of the
Lease. If Landlord notifies Tenant that Tenant not remove any or all such
Alteration(s), such Alteration shall become a part of the realty and shall
belong to Landlord without compensation, and title thereto shall pass to
Landlord under this Lease as by a bill of sale. At Landlord's election, all
Alterations, trade fixtures, equipment, wire and cable, furniture, fixtures,
other personal property not removed shall conclusively be deemed to have been
abandoned by Tenant and may be appropriated, sold, stored, destroyed or
otherwise disposed of by Landlord without notice to Tenant or to any other
person and without obligation to account for them. Tenant shall pay Landlord all
reasonable expenses incurred in connection with Landlord's disposition of such
property, including without limitation the cost of repairing any damage to the
Building or the Premises caused by removal of such property, and shall hold
Landlord harmless from loss, liability, or expense arising from the claims of
third parties such as Tenant's lenders whose loans are secured by such property.
Tenant's obligations under this section shall survive the end of this Lease.

22.    DEFAULT; REMEDIES.

(A)    In addition to any other acts or omissions designated in this Lease as
Events of Default, each of the following shall constitute an Event of Default by
Tenant hereunder: (i) the failure to make any payment of Rent or any installment
thereof or to pay any other sum required to be paid by Tenant under this Lease
within five (5) business days after Landlord shall have provided written notice
to Tenant that the same is due, but such notice shall not be given more than
twice in any twelve (12) month period such that any subsequent failure to make
any such payment when due in said twelve month period shall constitute an Event
of Default hereunder without the need for notice or grace period; (ii) the use
or occupancy of the Premises for any purpose other than the Permitted Use
without Landlord's prior written consent or the conduct of any activity in the
Premises which constitutes a violation of law; (iii) if the interest of Tenant
or any part thereof under this Lease shall be levied on under execution or other
legal process and said interest shall not have been cleared by said levy or
execution within fifteen (15) days from the date thereof; (iv) if any voluntary
or involuntary petition in bankruptcy or for corporate reorganization or any
similar relief shall be filed by or against Tenant or any

15

--------------------------------------------------------------------------------

 

guarantor of the Lease or if a receiver shall be appointed for Tenant or any
guarantor or any of the property of Tenant or guarantor and such involuntary
petition or appointment of a receiver is not dismissed or stayed within sixty
(60) days of such filing or appointment; (v) if Tenant or any guarantor of the
Lease shall make an assignment for the benefit of creditors or if Tenant shall
admit in writing its inability to meet Tenant's debts as they mature; (vi) if
any insurance required to be maintained by Tenant pursuant to this Lease shall
be cancelled or terminated or shall expire or shall be reduced or materially
changed, except, in each case, as permitted in this Lease, or mutually agreed to
in writing by the parties; (vii) if Tenant shall fail to discharge or bond over
any lien placed upon the Premises in violation of this Lease within thirty (30)
days after receiving written notice of the existence of such lien; (viii) if
Tenant shall abandon or vacate the Premises during the Term; (ix) if Tenant
shall fail to execute and deliver an estoppel certificate or subordination
agreement as required hereunder; or (x) the failure to observe or perform any of
the other covenants or conditions in this Lease which Tenant is required to
observe and perform and which Tenant has not corrected within twenty (20) days
after written notice thereof to Tenant; provided however, that if such failure
is not susceptible to being cured within such period of time, Tenant shall be
entitled to such additional time as may be reasonably necessary so long as
Tenant is diligently curing such failure and completes such cure within one
hundred twenty (120) days thereafter; further provided, however, if such failure
creates a condition that, in Landlord's reasonable judgement, is dangerous or
hazardous then Tenant shall be required to commence such cure within three (3)
business days following written notice and, subject to extension for Force
Majeure (as defined in Section 30(G)) complete such cure within ten (10)
business days.

(B)    Upon the occurrence of an Event of Default by Tenant, Landlord may, at
its option, with or without notice or demand of any kind to Tenant or any other
person, exercise any one or more of the following described remedies, in
addition to all other rights and remedies provided at law, in equity or
elsewhere herein, and such rights and remedies shall be cumulative and none
shall exclude any other right allowed by law:

(i)    Landlord may terminate this Lease, repossess and re-let the Premises, in
which case Landlord shall be entitled to recover as damages (in addition to any
other sums or damages for which Tenant may be liable to Landlord) a lump sum
equal to the amount by which the present value of the excess Rent remaining to
be paid by Tenant for the balance of the Term of the Lease exceeds the fair
market rental value of the Premises, after deduction of all anticipated expenses
of reletting. For the purpose of determining present value, Landlord and Tenant
agree that the interest rate shall be the rate applicable to the then-current
yield on obligations of the U.S. Treasury having a maturity date on or about the
Expiration Date. Should the fair market rental value of the Premises for the
balance of the Term (after deduction of all anticipated expenses of reletting)
exceed the value of the Rent to be paid by Tenant for the balance of the Term,
Landlord shall have no obligation to pay to or otherwise credit Tenant for any
such excess amount;

(ii)    Landlord may, without terminating the Lease, terminate Tenant's right of
possession, repossess the Premises including, without limitation, removing all
or any part of Tenant's personal property in the Premises and to place such
personal property in storage or a public warehouse at the expense and risk of
Tenant, and relet the same for the account of Tenant for such rent and upon such
terms as shall be satisfactory to Landlord in its commercially reasonable
judgment. For the purpose of such reletting, Landlord is authori zed to
decorate, repair, remodel or alter the Premises. Tenant shall pay to Landlord as
damages a sum equal to all Rent under this Lease for the balance of the Term
unless and until the Premises are relet. If the Premises are relet, Tenant shall
be responsible for payment upon demand to Landlord of any deficiency between the
Rent as relet and the Rent for the balance of this Lease, and all actual costs
and expenses of reletting. Tenant shall not be entitled to any rents received by
Landlord in excess of the rent provided for in this Lease. No re-entry or taking
possession of the Lease Premises by Landlord shall be construed as an election
to terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any reletting
without  termination,  Landlord  may  at any time thereafter elect to terminate
this Lease for any breach, and in addition to the other remedies it may have,
recover as damages (in addition to any other sums or damages for which Tenant
may be liable to Landlord) a lump sum equal to the amount by which the present
value of the excess Rent remaining to be paid by Tenant for the balance of the
Term of the Lease exceeds the fair market rental value of the Premises, after
deduction of all anticipated expenses of reletting. In the event Landlord
repossesses the Premises as provided above, Landlord may remove all persons and
property from the Premises and store any such property at the cost of Tenant,
without liability for damage; and

16

--------------------------------------------------------------------------------

 

(iii)    Landlord may, but shall not be obligated to, and without waivmg or
releasing Tenant from any obligations of Tenant hereunder, make any payment or
perform such other act on Tenant' s part to be made or performed as provided in
this Lease. All sums so paid by Landlord and all necessary incidental costs
shall be payable to Landlord as Additional Rent on demand and Tenant covenants
to pay such sums.

(C)    If Tenant (i) fails to pay Rent timely and such failure continues for
five (5) days after written notice thereof (the payment of Rent in monthly
installments being for the sole benefit and convenience of Tenant), (ii) fails
to maintain the Security Deposit as required hereunder, and such failure
continues for five (5) business days after written notice thereof, (iii) uses or
permits or suffers the use of the Premises for any purpose other than the
Permitted Use and such   failure continues for five (5) business days after
written notice thereof, or (iv) assigns or subleases the Premises in violation
of the provisions of Section 14 hereof (Assignment/Subletting), then, because
both parties agree that each of the foregoing defaults is a substantial and
material breach of the Tenant's obligations hereunder, at the option of Landlord
the entire balance of Rent due under this Lease shall become due and payable
immediately as liquidated damages. Landlord and Tenant specifically acknowledge
and agree that accelerating the Rent as liquidated damages is fair and
reasonable because, among other reasons, each of the foregoing defaults is
significant and material and the parties cannot foresee when in the Term any
such default may occur , what the commercial rental market for the Premises may
be at the time of such default, what the cost of finding a substitute tenant may
be at such time, or how long the Premises may remain vacant following any such
default.

(D)    Tenant agrees that Landlord may file suit to recover any sums falling due
under the terms of this section from time to time and that no suit or recovery
of any portion due Landlord hereunder shall be any defense to any subsequent
action brought for any amount not theretofore reduced to judgment in favor of
Landlord.

(E)    Tenant shall promptly pay upon notice, as Additional Rent, all reasonable
costs, charges and expenses incurred by Landlord (including, without limitation
, reasonable fees and out­ of-pocket expenses of legal counsel, collection
agents, and other third parties retained by Landlord) together with interest
thereon at the Default Rate, in collecting any amount due from Tenant, enforcing
any obligation of Tenant hereunder, or preserving any rights or remedies of
Landlord; and Tenant shall pay all reasonable attorneys ' fees and expenses
arising out of any litigation, negotiation or transaction in which Tenant causes
Landlord, without Landlord's fault, to become involved or concerned.

(F)    No waiver of any provision of this Lease shall be implied by any failure
of Landlord to enforce any remedy on account of the violation of such provision,
even if such violation be continued or repeated subsequently, and no express
waiver by Landlord shall be valid unless in writing and shall not affect any
provision other than the one specified in such written waiver and that provision
only for the time and in the manner specifically stated in the waiver. No
receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Term or Tenant's right of possession
hereunder or after the giving of any notice shall reinstate, continue or extend
the Term or affect any notice given Tenant prior to the receipt of such monies,
it being agreed that after the service of notice or the commencement of a suit
or after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of Rent shall not waive or affect said
notice, suit or judgment.

23.    NOTICES. All notices permitted or required hereunder shall be in writing
and (i) delivered personally, (ii) sent by U.S. certified mail, postage prepaid,
with return receipt requested, or (iii) sent overnight by nationally recognized
overnight courier and sent to the respective parties at the Notice Addresses
provided in Section 1 of this Lease. If sent by U.S. certified mail, such notice
shall be considered received by the addressee on thesecond (2nd) business day
after posting. If sent by nationally recognized overnight courier, such notice
shall be considered received by the addressee on the first (1st) business day
after deposit with the courier. Notices may be given by an agent on behalf of
Landlord or Tenant. Any notice from Landlord to Tenant shall also be deemed to
have been given if delivered to the Premises, addressed to Tenant.

17

--------------------------------------------------------------------------------

 

24.    EMINENT DOMAIN. If during the Term (a) the whole of the Premises or the
Building shall be taken by any governmental or other authority having powers of
eminent domain or conveyed to such entity under threat of the exercise of such
power or (b) any part of the Premises or the Building shall be so taken or
conveyed and as a result, the remainder of the Premises or the Building has been
rendered impractical, in Landlord's commercially reasonable judgment, for the
operation of Landlord's rental activities on the Property, this Lease shall
terminate on the date of the taking or conveyance, and rent shall be apportioned
to the date thereof. Tenant shall have no right to any apportionment of or any
share in any condemnation award or judgment for damages made for the taking or
conveyance of any part of the Premises or the Building but may prosecute a
separate claim for the value of all Alterations, and tenant improvements
provided such claim does not reduce any award to Landlord.

25.    QUIET ENJOYMENT. Landlord represents and warrants that it has full right
and authority to enter into this Lease and that Tenant, while paying the rental
and performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.
Nevertheless, Landlord agrees to use reasonable efforts to enforce the terms and
conditions and rules and regulations of any third party's lease at the Building
in order to minimize any interference or disturbance caused by such third party
to Tenant' s use and enjoyment of the Premises.

26.    RULES AND REGULATIONS. Tenant agrees to comply with (and cause its
agents, contractors, employees and invitees to comply with) the rules and
regulations attached hereto as Exhibit B and with such reasonable modifications
thereof and additions thereto as Landlord may from time to time make. Landlord
agrees to enforce the rules and regulations uniformly against all tenants of the
Property. Landlord shall not be liable, however, for any violation of said rules
and regulations by other tenants or occupants of the Building or Property.

27.    ENVIRONMENTAL. (A) “Environment” shall mean all indoor and outdoor air,
surface water, groundwater, surface or subsurface land , including, without
limitation, all fish, wildlife, biota and all other natural resources. “
Environmental Laws” shall mean all federal, state and local laws (including,
without limitation, case and common law), statutes, regulations, rules,
ordinances, binding guidance, permits, licenses, grants, orders, decrees and
judgments relating to the Environment, human health and safety (as it relates to
exposure to Hazardous Substances, defined below), preservation or reclamation of
natural resources, or to the management, handling, use, generation, treatment,
storage, transportation, disposal, manufacture, distribution, formulation,
packaging, labeling, Release or threatened Release of or exposure to Hazardous
Substances, whether now existing or subsequently amended or enacted, including,
without limitation: the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq. (“CERCLA”); the Federal Water
Pollution Control Act, 33 U.S.C. Section 1251 et seq.; the Clean Air Act, 42
U.S.C. Section 7401 et seq.; the Toxic Substances Control Act, 15 Section 2601
et seq.; the Occupational Safety and Health Act (to the extent it relates to
exposure to Hazardous Substances), 29 U.S.C. Section 651 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. Section 1100 I et
seq .; the Safe Drinking Water Act,  42 U.S.C. Section  300(f) et  seq.;  the
Hazardous  Materials Transportation Act, 49 U.S.C. Section 1801 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.;
the Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. Section
6901 et seq.; and the Oil Pollution Act of 1990, 33 U.S.C. Section 2701 et seq.
“Hazardous Substances” shall mean all explosive materials, radioactive
materials, hazardous or toxic materials, wastes, chemicals or substances,
petroleum, petroleum by-products and petroleum products (including, without
limitation, crude oil or any fraction thereof), asbestos and asbestos-containing
materials, radon, lead, polychlorinated biphenyls, and all materials, wastes,
chemicals and substances that are regulated as hazardous by any Environmental
Law, including, without limitation, hazardous materials listed in 49 C.F.R.
Section 172.101 and materials defined as hazardous substances pursuant to
Section 101(14) of CERCLA. “Release” shall mean any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, or disposing of Hazardous Substances into the Environment.

18

--------------------------------------------------------------------------------

 

(B)    Upon Landlord’s information and belief, as of the Commencement Date, the
Premises are in compliance with all Environmental Laws and Landlord has not
received any notice from a governmental authority to the contrary. Tenant shall
not suffer or permit to occur any violation of Environmental Laws by Tenant, its
employees or contractors with respect to the Premises or Property. Tenant shall
not Release any Hazardous Substance at, in, under, from, or on the Premises or
Property. Other than in compliance with all Environmental Laws and only to the
extent reasonable and customary in the ordinary course of Tenant’s business and
the Permitted Use, Tenant shall not manufacture, generate, treat or process any
Hazardous Substances, on the Premises or Property. Tenant shall not utilize,
store or handle any Hazardous Substances, on the Premises or Property except
those which are reasonably necessary and customary in the ordinary course of
Tenant’s business and the Permitted Use, and provided that in doing so Tenant
complies with all Environmental Laws. Tenant shall not install any underground
storage tanks for any Hazardous Substances. Tenant shall indemnify, defend (with
counsel reasonably acceptable to Landlord and at Tenant’s sole cost) and hold
harmless Landlord and its partners, managers, members, officers, directors,
employees, agents, successors, grantees, assigns and mortgagees from any and all
claims, demands, liabilities, damages, expenses, fees, costs, fines, penalties,
suits, proceedings, actions, causes of action and losses of any and every kind
and nature, including, without limitation, diminution in value of the Property,
damages for the loss or restriction on use of the rentable or usable space or of
any amenity, natural resource damages, damages arising from any adverse impact
on leasing space on the Premises or Property, and reasonable sums paid in
settlement of claims and for attorney’s fees, consultant’s fees and expert’s
fees that may arise during or after the Term or any extension of the Term in
connection with any breach by Tenant of the covenants contained in this section,
the presence, Release or threatened Release of Hazardous Substances caused by
Tenant, its employees or contractors at, in, under, from, to or on the Premises
or Property, or any violation or alleged violation caused by Tenant, its
employees or contractors of any Environmental Laws. For purposes of this
section, the term “costs” includes, without limitation, costs, expenses and
consultant’s fees, expert’s fees and reasonable attorney’s  fees incurred in
connection with any investigation of site conditions or any cleanup, remedial,
removal, restoration, monitoring or maintenance work. This covenant of indemnity
shall survive the termination of this Lease.

(C)    Tenant shall immediately notify Landlord of any Release or threatened
Release at, in, under, from, to or on the Premises or Property caused by Tenant
or of which Tenant has knowledge.   Tenant shall immediately  notify Landlord
and provide copies  upon receipt of   all written complaints, claims, citations,
demands, inquiries, reports, notices or requests for information relating to the
condition of the Premises or compliance with Environmental Laws. Tenant shall
immediately supply Landlord with copies of all notices, reports, correspondence,
and submissions exchanged between Tenant and the United States Environmental
Protection Agency, the United States Occupational Safety and Health
Administration, and any other local, state, or federal authority which requires
submission of any information pursuant to Environmental Laws. Tenant shall
immediately notify Landlord of any actions brought against Tenant of which
Tenant has knowledge and which pertains to Environmental Laws and Tenant’s
activity at the Premises or Property and provide Landlord, from time to time
upon Landlord’s request, with periodic updates as to the status of the same.
Tenant shall keep the Premises free of any lien imposed pursuant to any
Environmental Law and shall immediately notify Landlord of any such lien.

(D)    Landlord and Landlord’s agents, servants, and employees including,
without limitation, legal counsel and environmental consultants and engineers
retained by Landlord, may (but without the obligation or duty so to do), upon
reasonable notice (except in case of emergency when no notice shall be required)
and from time to time, inspect the Premises and any documentation which Tenant
is required by law to maintain with respect to any Hazardous Substance
(including, without limitation, “ Material Safety Data Sheets”) to determine
whether Tenant is complying with Tenant’s obligations set forth in this section,
and to perform environmental inspections and samplings. If Tenant is not in
compliance with Tenant’s obligations set forth in this section or is otherwise
in violation of any Environmental Laws then such shall constitute an Event of
Default under the Lease and Landlord may (but without the obligation or duty to
do so), in addition to Landlord’ s other remedies available under this Lease, at
law or in equity, enter upon the Premises immediately and take such action as
Landlord in its sole judgment deems appropriate and Landlord shall not be liable
for any interference caused by Landlord’s entry and remediation efforts. The
costs of any remediation performed by Landlord pursuant to this section
(including, without limitation, transportation and storage costs) shall be paid
by Tenant as Additional Rent on demand.

19

--------------------------------------------------------------------------------

 

28.    FINANCIAL STATEMENTS. From time to time, but not more often than once
each year, Tenant shall furnish Landlord within ten (10) business days of such
request copies of financial statements showing Tenant's current financial
condition and the results of the previous year's operations which shall be
certified as true and correct by the chief financial officer, or other
responsible officer, of Tenant. This Section 28 shall not apply to the Tenant
originally named in this Lease so long as it remains a publicly traded company
with current financial statements readily accessible by Landlord online.

29.    BROKERS. Landlord utilized the services of Colliers International (the
“Listing Broker”) and Tenant utilized the services of Jones Lang LaSalle (the
“Non-Listing Broker”) in connection with this Lease. Landlord and Tenant each
represent to the other that they did not involve any other brokers in procuring
this Lease. Landlord shall pay a commission to the Non-Listing Broker and the
Listing Broker as is agreed to by the parties per a separate agreement. Tenant
agrees to forever indemnify, defend and hold Landlord harmless from and against
any commissions, liability, loss, cost, damage or expense (including reasonable
attorneys' fees) that may be asserted against or incurred by Landlord by any
broker other than the Listing Broker and Non-Listing Broker as a result of any
misrepresentation by Tenant hereunder. Landlord agrees to forever indemnify,
defend and hold Tenant harmless from and against any commissions, liability,  
loss, cost, damage or expense (including reasonable attorneys' fees) that may be
asserted against or incurred by Tenant by any broker as a result of any
misrepresentation by Landlord hereunder.

30.    MISCELLANEOUS.

(A)    Time is of the essence of this Lease and each of its provisions.

(B)    This Lease and all covenants and agreements herein contained shall be
binding upon, apply, and inure to the respective heirs, executors , successors,
administrators and assigns of all parties to this Lease; provided, however, that
this Lease shall not inure to the benefit of any assignee, heir, administrator,
devisee, legal representative, successor, transferee or successor of Tenant
except upon the prior written consent of Landlord.

(C)    This Lease contains the entire agreement of the parties, all other and
prior representations, negotiations and agreements having been merged herein and
extinguished hereby. No modification, waiver or amendment of this Lease or of
any of its conditions or provisions shall be binding upon either party hereto
unless in writing signed by both parties.

(D)    The captions of sections and subsections of this Lease are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such sections or subsections.

(E)    Interpretation of this Lease shall be governed by the laws of the state
or commonwealth in which the Premises is located, without regard to conflict of
laws. Tenant irrevocably submits to the nonexclusive jurisdiction of the courts
of said state or commonwealth and agrees that all suits, actions, claims or
proceedings may be heard and determined in such courts. Tenant waives any
objection which it may have at any time to the laying of venue of any suit,
action, claim or proceeding arising out of or relating to this Lease. The
foregoing shall not be deemed to preclude Landlord from bringing any suit,
action, claim or proceeding in connection with this Lease in any other
jurisdiction.

(F)    This Lease is and shall be deemed and construed to be the joint and
collective work product of Landlord and Tenant and, as such, this Lease shall
not be construed against either party, as the otherwise purported drafter of
same, by any court of competent jurisdiction in order to resolve any
inconsistency, ambiguity , vagueness or conflict, if any, in the terms or
provisions contained herein.

(G)    In the event that either party thereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lock-outs , labor troubles, inability to procure labor, inability to
procure materials or equipment or reasonable substitutes therefore, failure of
power, fire or other casualty, restrictive government laws or regulations,
judicial orders, enemy or hostile government actions, riots, insurrection or
other civil commotions, war or other reason of a like nature not at the fault of
the party delayed in performing any act as required under the terms of this
Lease (“Force Majeure”), then performance of such act shall be excused for the
period of delay and the period for the performance of any such act shall be
extended for a period equivalent to the period of such delay. Force Majeure
shall not operate to excuse Tenant from the prompt payment of Rent or any other
payments required under the terms of this Lease.

20

--------------------------------------------------------------------------------

 

(H)    Tenant shall reimburse Landlord as Additional Rent within thirty (30)
days after being invoiced therefor, together with copies of reasonable
supporting documentation for all reasonable out-of-pocket expenses, including
without limitation reasonable legal, engineering or other professional services
or expenses incurred by Landlord in connection with any requests by Tenant for
consents or approvals hereunder.

(I)    A final determination by a court of competent jurisdiction that any
provision of this Lease is invalid shall not affect the validity of any other
provision, and any provision so determined to be invalid shall, to the extent
possible, be construed to accomplish its intended effect.

(J)    If more than one person or entity shall ever be Tenant, the liability of
each such person and entity shall be joint and several.

(K)    If Tenant is a corporation, a limited liability company, an association
or a partnership, it shall, concurrently with the signing of this Lease, at
Landlord's option, furnish to Landlord certified copies of the resolutions of
its board of directors (or of the executive committee of its board of directors)
or consent of its members or partners authorizing Tenant to enter into this
Lease. Moreover, each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease and that Tenant is a duly organized corporation, limited liability
company, association or partnership under the laws of the state of its
incorporation or formation, is qualified to do business in the jurisdiction in
which the Building is located, is in good standing under the laws of the state
of its incorporation or formation and the laws of the jurisdiction in which the
Building is located, has the power and authority to enter into this Lease, and
that all corporate or partnership action requisite to authorize Tenant to enter
into this Lease has been duly taken.

(L)    The submission of this Lease to Tenant is not an offer to lease the
Premises, or an agreement by Landlord to reserve the Premises for Tenant.
Landlord shall not be bound to Tenant until Tenant has duly executed and
delivered an original Lease to Landlord and Landlord has duly executed and
delivered an original Lease to Tenant.Notwithstanding the Commencement Date or
24 Cherry Hill Commencement Date contemplated in Section 1 hereof, this Lease
shall take effect and be binding upon the parties hereto as of its execution and
delivery.

(M)    This Lease may be executed in any number of counterparts, and by
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Any signature to this Lease transmitted via facsimile (or other
electronic means) shall be deemed an original signature and be binding upon the
parties hereto.

(N)    Tenant represents and warrants to Landlord that neither Tenant nor any of
Tenant's members, shareholders or other equity owners, is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC's Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action. Landlord represents and warrants to Tenant that neither
Landlord nor any of Landlord' s members, shareholders or other equity owners, is
a person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of OFAC (including those named on OFAC' s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001 , Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

31.    PARKING. Tenant shall be entitled to the non-exclusive use, on a first
come-first serve basis, of no more than 2.6 parking spaces per 1,000 rentable
square feet of the Premises in parking areas designated by Landlord. Landlord
shall not be obligated to enforce parking limits. Tenant shall not use any
parking space designated by Landlord as visitor parking or as exclusive to other
parties. If Tenant uses parking in excess of that provided for herein, and if
such excess use occurs on a regular basis, and if Tenant fails, after more than
one (1) written notice from Landlord of any one violation, to reduce its excess
use of the parking areas, then such excess use shall constitute an Event of
Default under this Lease without further notice or opportunity to cure such
Event of Default. Subject to the approval of the Town of Danvers, if such
approval is required, prior to the Commencement Date Landlord shall re-stripe
the loading area adjacent to the Building to provide additional parking spaces
to be used on a non-exclusive, first come-first serve basis as shown on the plan
attached hereto as Exhibit A-1.

21

--------------------------------------------------------------------------------

 

32.    SIGNAGE. Landlord, at Landlord' s expense, shall provide Tenant building
standard monument signage. In addition, Tenant, at Tenant's expense, shall be
entitled to install one (1) identification sign in front and back of the
Premises, the design, dimension and location of which shall be subject to
Landlord's prior approval, not to be unreasonably withheld, conditioned or
delayed. Such signage shall be subject to all Applicable Law and Tenant shall be
solely responsible for obtaining all necessary permits for such signage. Tenant
shall maintain such signage in good condition and repair during the Term. Upon
termination of this Lease, Tenant shall remove such signage and repair any
damage caused thereby.

33.    DELETED.

34.    CERTAIN RIGHTS RESERVED TO LANDLORD. Landlord reserves the following
rights, each of which Landlord may exercise without notice or liability to
Tenant, and the exercise of any such rights in accordance with the provisions
hereof shall not be deemed to constitute an eviction or disturbance of Tenant's
use or possession of the Premises and shall not give rise to any claim for
set-off or abatement of Rent or any other claim: (a) to enter the Premises with
reasonable advance prior notice, except in the case of emergency when no notice
shall be required, for the purposes of examining the same or to make repairs or
alterations or to provide any service; (b) to change the arrangement and/or
locations of entrances, or passageways, doors and doorways, and corridors,
windows, elevators, stairs, parking areas and any other common areas, (c) to
change the name or street address of the Building or the suite number of the
Premises (provided that in such event due solely to Landlord's election and such
change is not made by any other governmental or applicable authority, Landlord
shall reimburse Tenant for all costs of changes in signage, company letterhead,
and reasonable related costs) ; (d) to install, affix and maintain any and all
signs on the exterior or interior of the Building; (e) to make repairs,
decorations, alterations, additions or improvements, whether structural or
otherwise, in, about and to the Building or common areas and for such purposes
temporarily close doors, corridors and other areas of the Building and interrupt
or temporarily suspend services or use of common areas; (f) to retain at all
times, and to use in appropriate instances, keys to all doors within and into
the Premises (except that Tenant may designate proprietary areas within the
Premises to which Landlord will not be permitted entrance unless accompanied by
a representative of Tenant, unless in the case of emergency when no such
accompaniment shall be required); (g) to grant to any person or to reserve unto
itself the exclusive right to conduct any business or render any service in the
Building; (h) to show the Premises at reasonable times during the last six (6)
months of the term of this Lease, and, if vacated or abandoned, to prepare the
Premises for reoccupancy; (i) to install, use and maintain in and through the
Premises pipes, conduits, wires and ducts serving the Building; (j) to
reasonably approve the weight, size and location of safes or other heavy
equipment or other articles which may be located in the Premises and to
determine the time and manner in which such articles may be moved in, about or
out of the Building or Premises; and (k) to take any other reasonable action
which Landlord deems necessary in connection with the operation, maintenance,
marketing or preservation of the Premises or Building. The temporary reduction
or elimination of Tenant' s light, air or view for a period of ten business days
or less shall not affect Tenant ' s liability under this Lease, nor shall it
create any liability of Landlord to Tenant. In all actions taken by Landlord
under this Section 34, Landlord shall use commercially reasonable efforts not to
materially and adversely affect Tenant's use and occupancy of, and access to,
the Premises.

35.    LEASE COMMENCEMENT/ACCEPTANCE OF PREMISES. At  Landlord's request,
Landlord and Tenant shall enter into a commencement letter agreement
(the  “Commencement Letter”) in form substantially similar
to  that  attached  hereto  as  Exhibit  E. Tenant's failure to
execute  and  return  the Commencement  Letter,  or to
provide  written  objection to the statements contained in the Commencement
Letter, within fifteen (15) days shall  be deemed  an approval  by Tenant  of
the statements contained therein.

36.    WAIVER OF RIGHT TO JURY TRIAL. LANDLORD AND TENANT WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, ACTION, PROCEEDING OR COUNTERCLAIM BY
EITHER PARTY AGAINST THE OTHER ON ANY MATTERS ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, AND/OR
TENANT'S USE OR OCCUPANCY OF THE PREMISES OR BUILDING (INCLUDING ANY CLAIM OF
INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT OR FUTURE
LAWS, STATUTES, REGULATIONS, CODES OR ORDINANCES).

22

--------------------------------------------------------------------------------

 

37.    RECORDING. Tenant shall not record this Lease without the prior written
consent of Landlord. Upon Tenant' s request, Landlord and Tenant shall execute
and acknowledge a short form memorandum of this Lease for recording purposes
provided Tenant also provides a recordable discharge or termination of such
memorandum of lease to be filed upon the termination or expiration of this
Lease.

[Signatures on following page]

23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

BROOKWOOD CHERRY HILL I, LLC,

 

ABIOMED, Inc.

a Delaware limited liability company

 

a Delaware corporation

 

 

 

 

 

By:

Brookwood Real Estate Partners, LLC,

 

By:

/s/ Michael Tomsicek

 

its sole member

 

Name:

MICHAEL TOMSICEK

 

 

Its:

VP – CFO ABIOMED

By:

Brookwood Real Estate Co., LLC,

 

 

 

 

its managing member

 

 

 

 

 

 

 

 

By:

/s/ Kurt M. Zernich

 

 

 

 

Kurt M. Zernich

 

 

 

 

Authorized Signor

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

BROOKWOOD CHERRY HILL II, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Brookwood Real Estate Partners II , LLC,

 

 

 

 

its sole member

 

 

 

 

 

 

 

 

By:

Brookwood Real Estate Co. II , LLC,

 

 

 

 

its managing member

 

 

 

 

 

 

 

By:

/s/ Kurt M. Zernich

 

 

 

 

Kurt M. Zernich

 

 

 

 

Authorized Signor

 

 

 

 

 

 

24

--------------------------------------------------------------------------------

 

EXHIBIT A

THE PREMISES

28 Cherry Hill Premises

 

[g2018020620260722867028.jpg]

 

 

 

Exhibit A

--------------------------------------------------------------------------------

 

24 Cherry Hill Premises

 

[g2018020620260724167031.jpg]

 

 

 

Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

[g2018020620260725867032.jpg]

 

 

 

Exhibit A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B

ADDITIONAL STIPULATIONS

This extension option is a part of the Lease dated February 2, 2017 by and
between BROOKWOOD CHERRY HILL I, LLC and BROOKWOOD CHERRY HILL II, LLC (as
tenants in common, “Landlord”) and ABIOMED, Inc. (“Tenant”) for the Premises
located at 24-42 Cherry Hill Drive, Danvers, Massachusetts.

EXTENSION OPTION. So long as there exists no default beyond any applicable
notice and cure periods, either at the time of exercise or on the first day of
the Extension Term (as hereinafter defined) and Tenant has not assigned this
Lease nor sublet the Premises in whole or in part, Tenant shall have the option
to extend the Term for one (1) additional five (5) year period (the “Extension
Term”) upon written notice to Landlord given not less than twelve (12) months
and not more than fifteen (15) months prior to the expiration of the Term. If
Tenant fails to exercise its option to extend the Term strictly within the time
period set forth in this section, then Tenant's option to extend the Term shall
automatically lapse and be of no further force or effect. In the event that
Tenant exercises the option granted hereunder, the Extension Term shall be upon
the same terms and conditions as are in effect under this Lease immediately
preceding the commencement of such Extension Term except that the Base Rent due
from the Tenant shall be increased to Landlord's determination of Base Rent as
provided herein, and Tenant shall have no further right or option to extend the
Term or to any abatements, improvement allowance or other inducements. If Tenant
timely exercises its option to extend the Term, then no later than thirty (30)
days following receipt of Tenant's notice, Landlord shall notify Tenant in
writing of Landlord's determination of the Base Rent for the Extension Term
(“Landlord's Rental Notice”). If Tenant does not object to Landlord's
determination of the Base Rent by written notice to Landlord within twenty (20)
days after the date of Landlord's Rental Notice, then Tenant shall be deemed to
have accepted the Base Rent set forth in Landlord's Rental Notice.

If Tenant timely objects to Landlord's Rental Notice, and the parties cannot
agree on Base Rent for the Extension Term within thirty (30) days after Landlord
receives Tenant's notice of objection, then the Term shall automatically be
extended and Base Rent for the Extension Term shall be submitted to arbitration
as follows: Base Rent shall be determined by impartial arbitrators (who shall be
qualified real estate appraisers or brokers with at least ten (10) years of
experience dealing with like types of properties in the market area), one to be
chosen by the Landlord, one to be chosen by Tenant, and a third to be selected,
if necessary, as below provided, and shall reflect the greater of (i) the rate
that would be agreed upon between a landlord and a tenant on or about the date
on which the Extension Term is to begin for a comparable term and for space
comparable to the Premises in the Building and buildings comparable to the
Building in the market area, taking into account any material economic
differences between the terms of this Lease and any comparison lease, such as
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes and (ii) the Base Rent payable during the last
month of the current Term. The unanimous written decision of the two first
chosen (without selection and participation of a third arbitrator), or otherwise
the written decision of a majority of three arbitrators chosen and selected as
aforesaid, shall be conclusive and binding upon Landlord and Tenant. Landlord
and Tenant shall each notify the other of its chosen arbitrator within ten (10)
days  following  the call for arbitration  and,  unless  such  two
arbitrators  shall  have  reached a unanimous decision within thirty (30) days
after their designation, they shall select an impartial third arbitrator to
determine the market value as herein defined. Such third arbitrator and the
first two chosen shall render their decision within thirty (30) days following
the date of appointment of the third arbitrator and shall notify Landlord and
Tenant thereof, which decision shall be final and binding on the parties.
Landlord and Tenant shall each pay the expenses of its own arbitrator and shall
share the payment of expenses of the third arbitrator equally, regardless of the
outcome of arbitration. If the dispute between the parties as to the Base Rent
for the Extension Term has not been resolved before the commencement of the
Extension Term, Tenant shall pay Base Rent for the Extension Term based upon the
Base Rent designated by Landlord in the Landlord's Rental Notice until either
(i) agreement of the parties as to the fair market rent, or (ii) decision of the
arbitrators, as the case may be, at which time Tenant shall promptly pay any
underpayment of Base Rent to Landlord, or Landlord shall credit the overpayment
of Base Rent against the next installment of rental or other charges due to
Landlord.

 

 

 

Exhibit B

--------------------------------------------------------------------------------

 

EXHIBIT C

RULES AND REGULATIONS

1.    The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances (including, without limitation,
coffee grounds) shall be thrown therein. All damages resulting from misuse of
the fixtures shall be borne by Tenant if Tenant or its servants, employees,
agents, visitors or licensees shall have caused the same.

2.    No cooking (except for hot-plate and microwave cooking by Tenants'
employees for their own consumption, the location and equipment of which is
first approved by Landlord), sleeping or lodging shall be permitted by any
tenant on the Premises. No tenant shall cause or permit any unusual or
objectionable odors to be produced upon or permeate from the Premises.

3.    Except as otherwise provided in the Lease, no inflammable, combustible, or
explosive fluid, material, chemical or substance shall be brought or kept upon,
in or about the Premises. Fire protection devices, in and about the Building,
shall not be obstructed or encumbered in any way.

4.    Canvassing, soliciting and peddling at the Property is prohibited and each
tenant shall cooperate to prevent the same.

5.    There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by its agents, contractors, jobbers or others,
in the delivery or receipt of merchandise, freight, or other matters, any hand
trucks or other means of conveyance except those equipped with rubber tires,
rubber side guards, and such other safeguards as Landlord may require, and
Tenant shall be responsible to Landlord for any loss or damage resulting from
any deliveries to Tenant in the Building. Deliveries of mail, freight or bulky
packages shall be made through the freight entrance or through doors specified
by Landlord for such purpose.

6.    Mats, trash or other objects shall not be placed in the public corridors.
The sidewalks, entries, passages, elevators, public corridors and staircases and
other parts of the Building which are not occupied by Tenant shall not be
obstructed or used for any other purpose than ingress or egress.

7.    Tenant shall not install or permit the installation of any awnings,
shades, draperies and/or other similar window coverings, treatments or like
items visible from the exterior of the Premises other than those approved by the
Landlord in writing.

8.    No vehicles or materials shall be permitted to block any sidewalks,
driveways, loading docks or any other common area nor shall any vehicle be
parked in the parking lot for longer than is necessary for the customary
business purposes of Tenant. Landlord shall have the right, but not the
obligation, to remove any vehicles and dispose of any materials, debris, or
other items in violation of this section and such removal or disposal shall be
at the sole risk of Tenant and Tenant shall pay the cost therefor to Landlord as
Additional Rent upon demand.

9.    Tenant shall not allow any signs, cards or placards to be posted, or
placed within the Premises such that they are visible outside of the Premises
except as specifically provided for in this Lease.

10.    Tenant shall not construct, maintain, use or operate within said Premises
or elsewhere in the Building or on the outside of the Building, any equipment or
machinery which produces music, sound or noise which is audible beyond the
Premises.

11.    Bicycles, motor scooters or any other type of vehicle shall not be
brought into the lobby or elevators of the Building or into the Premises except
for those vehicles which are used by a physically disabled person in the
Premises.

Exhibit C

--------------------------------------------------------------------------------

 

12.    All blinds for exterior windows shall be building standard and shall be
maintained by Tenant.

13.    No additional locks shall be placed upon doors to or within the Premises
except as shall be necessary adequately to safeguard United States Government
security classified documents stored with the Premises. The doors leading to the
corridors or main hall shall be kept closed during business hours, except as the
same may be used for ingress or egress. If Landlord provides a proximity card or
key for the entry doors, Landlord may make a reasonable charge for such
proximity cards or keys, and replacements. Tenant, upon termination of it
tenancy, shall deliver to the Landlord all keys of offices, rooms and toilet
rooms which have been furnished Tenant or which the Tenant shall have had made,
and in the event of loss of any keys so furnished shall pay Landlord therefore.

14.    Provided reasonable advance written notice is given to Tenant (except in
an emergency, when notice may be given after the fact), Landlord reserves the
right to temporarily shut down the air conditioning, electrical systems,
heating, plumbing and/or elevators when necessary by reason of accident or
emergency, or for repair, alterations, replacements or improvement, subject to
the provisions of the Lease.

15.    No carpet, rug or other article shall be hung or shaken out of any window
of the Building and Tenant shall not sweep or throw or permit to be swept or
thrown from the Premises any dirt or other substances into any of the corridors
or halls, elevator, or out of the doors or windows or stairways of the Building.
Tenant shall not use, keep or permit to be used or kept any foul or noxious gas
or substance in the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business therein, nor shall any animals
or birds be kept in or about the Building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the Building is prohibited.

16.    Landlord reserves the right to restrict access to the Building on
weekdays outside of normal hours for the Building and at all hours on weekends
and legal holidays; provided, however, that reasonable access for Tenant's
employees and customers shall be accorded. Tenant shall be responsible for all
persons for whom it requests access and shall be liable to Landlord for all acts
of such persons.

17.    Tenant agrees to keep all windows closed at all times and to abide by all
rules and regulations issued by Landlord with respect to the Building's air
conditioning and ventilation systems.

18.    Tenant shall not conduct or give notice of any auction, liquidation, or
going out of business sale in the Premises.

19.    In the event it becomes necessary for the Landlord to gain access to the
underfloor electric and telephone distribution system for purposes of adding or
removing wiring, then upon request by Landlord, Tenant agrees to temporarily
remove the carpet over the access covers to the underfloor ducts for such period
of time until work to be performed has been completed. The cost of such work
shall be borne by Landlord except to the extent such work was requested by or is
intended to benefit Tenant or the Premises, in which case the cost shall be
borne by Tenant.

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

EXHIBIT D

WORK LETTER

1.    Preparation of Plans. Tenant shall perform all work (“Tenant's Work”)
necessary to prepare the Premises for Tenant's occupancy in accordance with
plans and specifications prepared by a licensed architect and reasonably
approved by Landlord. Tenant shall submit to Landlord a detailed floor plan
layout together with working drawings (collectively, the “Plans”) for all
Tenant's Work and all Tenant's Work and the Plans therefor shall be subject to
Landlord's prior written approval, not to be unreasonably withheld, conditioned
or delayed. All of Tenant's Work shall be deemed Alterations under the Lease.

Landlord will not unreasonably withhold, condition or delay its consent to a
supported structure over the wetland portion of Property between the 28 Cherry
Hill Premises and the 24 Cherry Hill Premises.

2.    Tenant's  Performance of Tenant's  Work.   Once the Plans have been
approved by Landlord, Tenant shall promptly, and with all due diligence, perform
Tenant's Work as set forth on the Plans, and, in connection therewith, the
Tenant shall obtain all necessary governmental permits and approvals for
Tenant's Work. Tenant shall have Tenant's Work performed by contractors approved
by Landlord, which contractors shall maintain such insurance as the Landlord may
reasonably require. Landlord approves Cianbro and Stantec as contractors for the
Tenant's Work. Landlord shall have the right to prescribe such reasonable rules
and regulations relative to the performance of Tenant's Work and any other work
which the Tenant may perform under this Lease and Tenant shall
abide  by  all  such  rules  and  regulations  and shall use commercially
reasonable efforts to cause all of its contractors to so abide. All of Tenant's
Work shall be done strictly in accordance  with the Plans and in a good
and  workmanlike manner and in compliance with all Applicable Law, court
decisions, and orders and requirements of all public authorities and all
insurance requirements set forth in the Lease. Except as may be otherwise shown
on the Plans, Tenant  shall  perform Landlord's Work  using building standard
materials, quantities and procedures then in use by Landlord. It shall be
Tenant's obligation to obtain a certificate of occupancy or other like
governmental approval for the use and occupancy of the Premises to the extent
required by Applicable Law and upon substantial completion of Tenant's Work and
Tenant shall submit to Landlord a copy of the same together with waivers of lien
from all of Tenant's contractors in form adequate for recording purposes. Tenant
shall also prepare and submit to Landlord promptly after Tenant's Work is
substantially complete a set of as-built plans in both print and
electronic  forms   showing the work performed  by Tenant to the
Premises  including, without limitation, any wiring or cabling installed by
Tenant or Tenant's contractor for Tenant's computer, telephone  and other
communication systems.

3.    Tenant Allowance. Subject to the terms and conditions hereof, Landlord
agrees to provide to Tenant an allowance equal to $432,060.00 (the “Tenant
Allowance”). The Tenant Allowance shall be used and applied by Tenant solely on
account of the cost of Tenant's Work. Provided that the Tenant (i) has opened
for business in the Premises, (ii) has completed all of such Tenant's Work in
accordance with the terms of this Work Letter, has paid for all of such Tenant's
Work in full and has delivered to Landlord lien waivers from all persons who
might have a lien as a result of such work in recordable form, (iii) has
delivered to Landlord its certificate specifying the total cost of such Tenant's
Work and all contractors, subcontractors and suppliers involved with Tenant's
Work, together with evidence of such cost in the form of paid invoices, receipts
and the like, (iv) has made written request for such payment on or before
February 2, 2019, (v) is not otherwise in default under this Lease beyond the
expiration of all applicable notice and cure periods, and (vi) there are no
liens against Tenant's interest in the Lease or against the Building or arising
out of Tenant's Work or any litigation in which Tenant is a party relating to
the Premises, then within thirty (30) days after the satisfaction of the
foregoing conditions, the Landlord shall pay to the Tenant the lesser of the
amount of such costs so certified or the amount of the Tenant Allowance.
Notwithstanding the foregoing, Tenant may elect to request installments of the
Tenant Allowance be paid upon completion of phases of the Tenant's Work. Each
installment paid by Landlord will be in the amount of Landlord's pro-rata share
based on the ratio of the Tenant Allowance to the total cost of Tenant's Work
(as evidenced by reasonably detailed documentation delivered to Landlord with
the requisition first submitted by Tenant), less a retainage equal to the
greater of the retainage set forth in the construction contract or ten percent
(10%) of amount due under the construction contract, but in no event shall
Landlord be required to pay more than the Tenant Allowance. Any final retainage
amounts shall be paid by Landlord following substantial completion of Tenant's
Work and satisfaction of the foregoing requirements with respect to a final
installment.

Exhibit D

--------------------------------------------------------------------------------

 

For the purposes hereof, the cost to be so reimbursed by Landlord shall include
the hard costs of Tenant's Work and up to $64,809.00 of the Tenant Allowance may
be used for Tenant's actual out-of-pocket engineering, architectural and
permitting costs, cabling and wiring, but not the cost of any of Tenant's
personal property, trade fixtures, or trade equipment. Landlord shall be under
no obligation to apply any portion of the Tenant Allowance for any purposes
other than as provided herein, nor shall Landlord be deemed to have assumed any
obligations, in whole or in part, of Tenant to any contractors, subcontractors,
suppliers, workers or materialmen. Further, in no event shall Landlord be
required to pay any portion of the Tenant Allowance on account of any
supervisory fees, overhead, management fees or other payments to Tenant, or any
partner or affiliate of Tenant. Any portion of the Allowance which not requested
or applied in compliance with the terms and conditions hereof on or before the
second (2nd) anniversary of the 24 Cherry Hill Drive Commencement Date shall be
retained by Landlord and forfeited by Tenant. Landlord shall be entitled to
deduct from the Tenant Allowance an amount equal to the sum of: (i) one percent
(1%) of the total cost of Tenant's Work for Landlord's out-of-pocket costs for
supervision of Tenant's Work by Landlord's property management company, plus
(ii) actual and reasonable third party expenses incurred by Landlord to review
Tenant's Plans and Tenant's Work.

4.    Hold Harmless. Tenant shall indemnify and hold Landlord harmless from and
against any and all liability and claims of any kind for loss or damage to any
person or property arising out of or occurring during construction of Tenant's
Work. In addition, Landlord shall not be liable for injury or damage which may
be sustained by the person or property of Tenant, its employees, agents,
invitees or contractors, or any other person in or about the Premises, arising
out of or during performance of Tenant's Work.

 

 

 

Exhibit D

--------------------------------------------------------------------------------

 

EXHIBIT E

COMMENCEMENT LETTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RE: Lease dated                , between Brookwood Cherry Hill I, LLC and
Brookwood Cherry Hill II, LLC (as tenants in common, “Landlord”) and ABIOMED,
Inc. (“Tenant”) concerning the premises located at 24-42 Cherry Hill Drive,
Danvers, Massachusetts.

In accordance with the above-referenced Lease, we request that you and/or the
proper authority, please confirm the following statements:

1.     The Commencement  Date is deemed to be                              and
the Expiration Date is                           , subject to extension as
provided in this Lease.

2.    Tenant acknowledges and agrees that as of the date of this letter (i) all
improvements required by the Lease to be performed by Landlord to the Premises
have been completed; and (ii) Tenant has accepted the Premises in its current
condition.

Please confirm your agreement with the above terms of this letter by signing
below and returning a copy to Landlord. Failure to execute this letter and
deliver the same to Landlord shall be conclusive evidence against Tenant that
the above statements are accurate and true.

 

 

Sincerely,

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

AGREED TO & ACCEPTED BY:

 

 

 

 

ABIOMED, INC.

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 



 

 

Exhibit E

--------------------------------------------------------------------------------

 

EXHIBIT F

INITIAL HVAC WORK

28 Cherry Hill Drive HVAC Units

Landlord will address the following deficiencies:

 

1.

Serial: 3206G50272

 

a.

Heat exchanger, safety switches, ignition module, draft motor and cap.

 

2.

Serial: 1606G20265

 

a.

Heat exchanger, safety switches, ignition module, draft motor and cap,
economizer motor and control, heavy vibration on economizer fan, loose mount on
spider bracket.

 

3.

Serial: 1094G1622

 

a.

Condenser fan motor and capacitor

 

4.

Serial: 1506G30127

 

a.

Condenser fan motor, cap, blade and gas valve, economizer motor and controls.

 

5.

Serial: 2806G0334

 

a.

Draft motor assembly and cap, economizer motor and controls.

 

 

 

Exhibit F

--------------------------------------------------------------------------------

 

EXHIBIT G

TRANSFORMER WORK

 

[g2018020620260850567035.jpg]

 

 

 

Exhibit G

--------------------------------------------------------------------------------

 

EXHIBIT G1

TRANSFORMER REMOVAL WORK

(Landlord's Cost)

 

[g2018020620260852967036.jpg]

 

 

Exhibit G1

--------------------------------------------------------------------------------

 

EXHIBIT G2

TRANSFORMER RELOCATION WORK

(Tenant’s Cost)

 

[g2018020620260855767037.jpg]

 

64623234v.6

Exhibit G2

 